Exhibit 10.11

Zoran Corporation

2005 Equity Incentive Plan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

 

Establishment, Purpose and Term of Plan

   1  

1.1

  

Establishment

   1  

1.2

  

Purpose

   1  

1.3

  

Term of Plan

   1

2.

 

Definitions and Construction

   1  

2.1

  

Definitions

   1  

2.2

  

Construction

   7

3.

 

Administration

   7  

3.1

  

Administration by the Committee

   7  

3.2

  

Authority of Officers

   7  

3.3

  

Administration with Respect to Insiders

   7  

3.4

  

Committee Complying with Section 162(m)

   7  

3.5

  

Powers of the Committee

   7  

3.6

  

Option or SAR Repricing

   8  

3.7

  

Indemnification

   8

4.

 

Shares Subject to Plan

   9  

4.1

  

Maximum Number of Shares Issuable

   9  

4.2

  

Share Accounting

   9  

4.3

  

Adjustment for Certain Unissued Predecessor Plan Shares

   9  

4.4

  

Adjustments for Changes in Capital Structure

   9

5.

 

Eligibility, Participation and Award Limitations

   10  

5.1

  

Persons Eligible for Awards

   10  

5.2

  

Participation in Plan

   10  

5.3

  

Award Limitations

   10

6.

 

Stock Options

   11  

6.1

  

Exercise Price

   12  

6.2

  

Exercisability and Term of Options

   12  

6.3

  

Payment of Exercise Price

   12  

6.4

  

Effect of Termination of Service

   13  

6.5

  

Transferability of Options

   13

7.

 

Stock Appreciation Rights

   14  

7.1

  

Types of SARs Authorized

   14  

7.2

  

Exercise Price

   14  

7.3

  

Exercisability and Term of SARs

   14  

7.4

  

Exercise of SARs

   14  

7.5

  

Deemed Exercise of SARs

   14  

7.6

  

Effect of Termination of Service

   15  

7.7

  

Transferability of SARs

   15



--------------------------------------------------------------------------------

              Page

8.

 

Restricted Stock Awards

   15  

8.1

  

Types of Restricted Stock Awards Authorized

   15  

8.2

  

Purchase Price

   15  

8.3

  

Purchase Period

   15  

8.4

  

Payment of Purchase Price

   15  

8.5

  

Vesting and Restrictions on Transfer

   16  

8.6

  

Voting Rights; Dividends and Distributions

   16  

8.7

  

Effect of Termination of Service

   16  

8.8

  

Nontransferability of Restricted Stock Award Rights

   16

9.

 

Restricted Stock Unit Awards

   16  

9.1

  

Grant of Restricted Stock Unit Awards

   16  

9.2

  

Purchase Price

   17  

9.3

  

Vesting

   17  

9.4

  

Voting Rights, Dividend Equivalent Rights and Distributions

   17  

9.5

  

Effect of Termination of Service

   17  

9.6

  

Settlement of Restricted Stock Unit Awards

   17  

9.7

  

Nontransferability of Restricted Stock Unit Awards

   18

10.

 

Performance Awards

   18  

10.1

  

Types of Performance Awards Authorized

   18  

10.2

  

Initial Value of Performance Shares and Performance Units

   18  

10.3

  

Establishment of Performance Period, Performance Goals and Performance Award
Formula

   18  

10.4

  

Measurement of Performance Goals

   19  

10.5

  

Settlement of Performance Awards

   20  

10.6

  

Voting Rights; Dividend Equivalent Rights and Distributions

   21  

10.7

  

Effect of Termination of Service

   21  

10.8

  

Nontransferability of Performance Awards

   22

11.

 

Deferred Compensation Awards

   22  

11.1

  

Establishment of Deferred Compensation Award Programs

   22  

11.2

  

Terms and Conditions of Deferred Compensation Awards

   22

12.

 

Cash-Based Awards and Other Stock-Based Awards

   23  

12.1

  

Grant of Cash-Based Awards

   23  

12.2

  

Grant of Other Stock-Based Awards

   23  

12.3

  

Value of Cash-Based and Other Stock-Based Awards

   23  

12.4

  

Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards

   24  

12.5

  

Voting Rights; Dividend Equivalent Rights and Distributions

   24  

12.6

  

Effect of Termination of Service

   24  

12.7

  

Nontransferability of Cash-Based Awards and Other Stock-Based Awards

   24

13.

 

Standard Forms of Award Agreement

   24  

13.1

  

Award Agreements

   24  

13.2

  

Authority to Vary Terms

   24

14.

 

Change in Control

   25  

14.1

  

Accelerated Vesting

   25

 

-ii-



--------------------------------------------------------------------------------

              Page  

14.2

  

Assumption, Continuation or Substitution

   25  

14.3

  

Cash-Out of Outstanding Stock-Based Awards

   25

15.

 

Compliance with Securities Law

   25

16.

 

Tax Withholding

   26  

16.1

  

Tax Withholding in General

   26  

16.2

  

Withholding in Shares

   26

17.

 

Amendment or Termination of Plan

   26

18.

 

Compliance with Section 409A

   26  

18.1

  

Awards Subject to Section 409A

   26  

18.2

  

Deferral and/or Distribution Elections

   27  

18.3

  

Subsequent Elections

   27  

18.4

  

Distributions Pursuant to Deferral Elections

   27  

18.5

  

Unforeseeable Emergency

   28  

18.6

  

Disabled

   28  

18.7

  

Death

   28  

18.8

  

No Acceleration of Distributions

   29

19.

 

Miscellaneous Provisions

   29  

19.1

  

Repurchase Rights

   29  

19.2

  

Forfeiture Events

   29  

19.3

  

Provision of Information

   29  

19.4

  

Rights as Employee, Consultant or Director

   29  

19.5

  

Rights as a Stockholder

   29  

19.6

  

Delivery of Title to Shares

   29  

19.7

  

Fractional Shares

   30  

19.8

  

Retirement and Welfare Plans

   30  

19.9

  

Beneficiary Designation

   30  

19.10

  

Severability

   30  

19.11

  

No Constraint on Corporate Action

   30  

19.12

  

Unfunded Obligation

   30  

19.13

  

Choice of Law

   30

 

-iii-



--------------------------------------------------------------------------------

Zoran Corporation

2005 Equity Incentive Plan

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The Zoran Corporation 2005 Equity Incentive Plan (the “Plan”)
is hereby established effective as of July 29, 2005, the date of its approval by
the stockholders of the Company (the “Effective Date”).

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses, Restricted
Stock Units, Performance Shares, Performance Units, Deferred Compensation
Awards, Cash-Based Awards and Other Stock-Based Awards.

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance
Share, Performance Unit, Deferred Compensation Award, Cash-Based Award or Other
Stock-Based Award granted under the Plan.

(c) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash-Based Award” means an Award denominated in cash and granted pursuant
to Section 12.

(f) “Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records;
(ii) the Participant’s material failure to abide by a Participating Company’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of a Participating
Company (including, without limitation, the Participant’s improper use or
disclosure of a Participating Company’s confidential

 

1



--------------------------------------------------------------------------------

or proprietary information); (iv) any intentional act by the Participant which
has a material detrimental effect on a Participating Company’s reputation or
business; (v) the Participant’s repeated failure or inability to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable opportunity to cure, such failure or inability; (vi) any
material breach by the Participant of any employment, service, non-disclosure,
non-competition, non-solicitation or other similar agreement between the
Participant and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; or (vii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with a Participating Company.

(g) “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or by a written contract of employment or service, the occurrence of any of the
following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (1) a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of a Participating Company or (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of (i) the outstanding shares of common
stock of the Company or (ii) the total combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors; or

(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 2.1(dd)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be; or

(iii) a liquidation or dissolution of the Company.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(i) “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(j) “Company” means Zoran Corporation, a Delaware corporation, or any successor
corporation thereto.

(k) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not

 

2



--------------------------------------------------------------------------------

preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on registration on a Form S-8 Registration Statement
under the Securities Act.

(l) “Covered Employee” means any Employee who is or may become a “covered
employee” as defined in Section 162(m), or any successor statute, and who is
designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than (i) the date ninety (90) days after
the beginning of the Performance Period, or (ii) the date on which twenty-five
percent (25%) of the Performance Period has elapsed, as a “Covered Employee”
under this Plan for such applicable Performance Period.

(m) “Deferred Compensation Award” means an award granted to a Participant
pursuant to Section 11.

(n) “Director” means a member of the Board.

(o) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

(p) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(q) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i) Except as otherwise determined by the Committee, if, on such date, the Stock
is listed on a national or regional securities exchange or market system, the
Fair Market Value of a share of Stock shall be the closing price of a share of
Stock (or the mean of the closing bid and asked prices of a share of Stock if
the Stock is so quoted instead) as quoted on the Nasdaq National Market, The
Nasdaq SmallCap Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in The
Wall Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

(ii) Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, or average
of the high and low sale prices of a share of Stock on such date, the preceding
trading day or the next succeeding trading day; and, for purposes other than
determining the exercise price or purchase price of shares pursuant to an Award,
the high or low sale price of a share of Stock on such date, the preceding
trading day or the next succeeding trading day, the average of any such prices
determined over a period of trading days or the actual sale price of a share of
Stock received by a Participant.

 

3



--------------------------------------------------------------------------------

The Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan.

(iii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(t) “Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right, (iii) a Restricted Stock Purchase Right
or an Other Stock-Based Award under which the Company will receive monetary
consideration equal to the Fair Market Value of the shares subject to such Award
or (iv) an Other Stock-Based award based on appreciation in the Fair Market
Value of the Stock.

(u) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(v) “Insider” means an Officer, Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.

(w) “Insider Trading Policy” means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.

(x) “Net-Exercise” means a procedure by which the Participant will be issued a
number of shares of Stock determined in accordance with the following formula:

N = X(A-B)/A, where

“N” = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;

“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;

“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and

“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)

(y) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

(z) “Officer” means any person designated by the Board as an officer of the
Company.

(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6.

(bb) “Option for Full Value Award Exchange Program” means a program, approved by
the affirmative vote of holders of a majority of the shares of Stock cast in
person or by proxy at a meeting of the stockholders of the Company at which a
quorum representing a majority of all outstanding shares of Stock is present or
represented by proxy, which provides for the cancellation of outstanding
options, including options granted pursuant to a Predecessor Plan, and the grant
in substitution therefore of Full Value Awards.

(cc) “Other Stock-Based Award” means an Award denominated in shares of Stock and
granted pursuant to Section 12.

 

4



--------------------------------------------------------------------------------

(dd) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(ee) “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

(ff) “Participant” means any eligible person who has been granted one or more
Awards.

(gg) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(hh) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

(ii) “Performance Award” means an Award of Performance Shares or Performance
Units.

(jj) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 which provides the
basis for computing the value of a Performance Award at one or more threshold
levels of attainment of the applicable Performance Goal(s) measured as of the
end of the applicable Performance Period.

(kk) “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.

(ll) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

(mm) “Performance Period” means a period established by the Committee pursuant
to Section 10.3 at the end of which one or more Performance Goals are to be
measured.

(nn) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Share, as determined by the Committee, based on performance.

(oo) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Unit, as determined by the Committee, based upon performance.

(pp) “Predecessor Plan” means each of the Company’s 1993 Stock Option Plan and
2000 Nonstatutory Stock Option Plan and options granted by Oak Technology, Inc.
and assumed by the Company pursuant to its acquisition of Oak Technology, Inc.

(qq) “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

(rr) “Restricted Stock Bonus” means Stock granted to a Participant pursuant to
Section 8.

 

5



--------------------------------------------------------------------------------

(ss) “Restricted Stock Purchase Right” means a right to purchase Stock granted
to a Participant pursuant to Section 8.

(tt) “Restricted Stock Unit” or “Stock Unit” means a right granted to a
Participant pursuant to Section 9 or Section 11, respectively, to receive a
share of Stock on a date determined in accordance with the provisions of such
Sections, as applicable, and the Participant’s Award Agreement.

(uu) “Restriction Period” means the period established in accordance with
Section 8.5 during which shares subject to a Restricted Stock Award are subject
to Vesting Conditions.

(vv) “Retirement” means termination of Service at or after the normal retirement
age as set forth in the retirement plan of the Company that is applicable to the
Participant, or, if the Participant is not covered by such a retirement plan,
the normal retirement age as defined by the social insurance program in effect
in the country where the Participant resides.

(ww) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(xx) “SAR” or “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 7 to receive payment, for each share of Stock subject to
such SAR, of an amount equal to the excess, if any, of the Fair Market Value of
a share of Stock on the date of exercise of the SAR over the exercise price.

(yy) “Section 162(m)” means Section 162(m) of the Code.

(zz) “Section 409A” means Section 409A of the Code (including regulations or
administrative guidelines thereunder).

(aaa) “Securities Act” means the Securities Act of 1933, as amended.

(bbb) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Committee, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. However, if any such leave taken by a
Participant exceeds ninety (90) days, then on the ninety-first (91st) day
following the commencement of such leave the Participant’s Service shall be
deemed to have terminated, unless the Participant’s right to return to Service
is guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement. A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating Company.
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of such
termination.

(ccc) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.4.

(ddd) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(eee) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

 

6



--------------------------------------------------------------------------------

(fff) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to an Award remain
subject to forfeiture or a repurchase option in favor of the Company exercisable
for the Participant’s purchase price for such shares upon the Participant’s
termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

3. ADMINISTRATION.

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board or Committee may, in its
discretion, delegate to a committee comprised of one or more Officers the
authority to grant one or more Awards, without further approval of the Board or
the Committee, to any Employee, other than a person who, at the time of such
grant, is an Insider or a Covered Person; provided, however, that (a) such
Awards shall not be granted for shares in excess of the maximum aggregate number
of shares of Stock authorized for issuance pursuant to Section 4.1, (b) each
such Award which is a Full Value Award shall be subject to the minimum vesting
provisions described in Section 5.3(b), (c) each such Award shall be subject to
the terms and conditions of the appropriate standard form of Award Agreement
approved by the Board or the Committee and shall conform to the provisions of
the Plan, and (d) each such Award shall conform to such limits and guidelines as
shall be established from time to time by resolution of the Board or the
Committee.

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.4 Committee Complying with Section 162(m). If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award intended to result in the payment of Performance-Based
Compensation.

3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

(b) to determine the type of Award granted;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any

 

7



--------------------------------------------------------------------------------

Award, (iii) the method for satisfaction of any tax withholding obligation
arising in connection with Award, including by the withholding or delivery of
shares of Stock, (iv) the timing, terms and conditions of the exercisability or
vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

(e) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;

(f) to approve one or more forms of Award Agreement;

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i) without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.4) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;

(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.6 Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve (a) the cancellation of outstanding Options or SARs and the grant in
substitution therefore of new Options or SARs having a lower exercise price,
(b) the amendment of outstanding Options or SARs to reduce the exercise price
thereof, or (c) the cancellation of outstanding Options or SARs having exercise
prices per share greater than the then current Fair Market Value of a share of
Stock and the grant in substitution therefore of Full Value Awards. This
paragraph shall not be construed to apply to “issuing or assuming a stock option
in a transaction to which section 424(a) applies,” within the meaning of
Section 424 of the Code.

3.7 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved

 

8



--------------------------------------------------------------------------------

by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2, 4.3 and 4.4, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be equal to seven million fifty-six thousand
six hundred and sixty-three (7,056,663) shares, and shall consist of authorized
but unissued or reacquired shares of Stock or any combination thereof.

4.2 Share Accounting.

(a) Each share of Stock subject to an Award other than a Full Value Award shall
be counted against the limit set forth in Section 4.1 as one (1) share. Each
share of Stock subject to a Full Value Award shall be counted against the limit
set forth in Section 4.1 as one and three-tenths (1.3) shares.

(b) If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company for an amount not greater than the Participant’s
original purchase price, the shares of Stock allocable to the terminated portion
of such Award or such forfeited or repurchased shares of Stock shall again be
available for issuance under the Plan. Shares of Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
that is settled in cash. Upon payment in shares of Stock pursuant to the
exercise of an SAR, the number of shares available for issuance under the Plan
shall be reduced by the gross number of shares for which the SAR is exercised.
If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant, or by
means of a Net-Exercise, the number of shares available for issuance under the
Plan shall be reduced by the gross number of shares for which the Option is
exercised. If Options, SARs or Performance Awards are settled in the form of
Stock Units issued pursuant to a stock issuance deferral award described in
Section 11.1(b), the number of shares available for issuance under the Plan
shall be reduced by the number of shares to be counted with respect to such Full
Value Awards, as determined in accordance with Section 4.2(a), but shall not be
further reduced by the number of shares of Stock originally subject to such
Options, SARs or Performance Awards settled in such manner. Shares withheld or
reacquired by the Company in satisfaction of tax withholding obligations
pursuant to Section 16.2 shall not again be available for issuance under the
Plan.

4.3 Adjustment for Certain Unissued Predecessor Plan Shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan as set
forth in Section 4.1 shall be cumulatively increased from time to time by the
number of shares of Stock subject to that portion of any option outstanding
pursuant to a Predecessor Plan as of the Effective Date which, on or after the
Effective Date, is canceled pursuant to an Option for Full Value Award Exchange
Program, but only to the extent of a maximum of one million two hundred fifty
thousand (1,250,000) shares made subject to Full Value Awards granted pursuant
to such program in replacement of such cancelled options.

4.4 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.3 and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the

 

9



--------------------------------------------------------------------------------

Company.” If a majority of the shares which are of the same class as the shares
that are subject to outstanding Awards are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Committee may unilaterally amend
the outstanding Awards to provide that such Awards are for New Shares. In the
event of any such amendment, the number of shares subject to, and the exercise
or purchase price per share of, the outstanding Awards shall be adjusted in a
fair and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section 4.4 shall
be rounded down to the nearest whole number, and in no event may the exercise or
purchase price under any Award be decreased to an amount less than the par
value, if any, of the stock subject to such Award. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section shall be final, binding and
conclusive.

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Sections 409A and 422 and any related guidance issued
by the U.S. Treasury Department, where applicable.

5. ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted only to Employees and
Consultants.

5.2 Participation in Plan. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

5.3 Award Limitations.

(a) Incentive Stock Option Limitations.

(i) Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.4, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed seven million fifty-six thousand six
hundred and sixty-three (7,056,663) shares. The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Sections 4.2,
4.3 and 4.4.

(ii) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.

(iii) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of

 

10



--------------------------------------------------------------------------------

stock shall be determined as of the time the option with respect to such stock
is granted. If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

(b) Limit on Full Value Awards without Minimum Vesting. Except with respect to a
maximum of five percent (5%) of the maximum aggregate number of shares of Stock
that may be issued under the Plan, as provided in Section 4.1, and except with
respect to Full Value Awards granted pursuant to an Option for Full Value Award
Exchange Program, Full Value Awards which vest on the basis of the Participant’s
continued Service shall not provide for vesting which is any more rapid than
over a three (3) year period, and Full Value Awards which vest on the basis of
the attainment of performance goals shall not provide for a performance period
of less than twelve (12) months. Full Value Awards granted pursuant to an Option
for Full Value Award Exchange Program which vest on the basis of the
Participant’s continued Service shall not provide for vesting which is any more
rapid than over a two (2) year period. The foregoing limitations shall not
preclude the acceleration of vesting of any such Award upon the death,
disability, retirement or involuntary termination of Service of the Participant
or upon or following a Change in Control, as determined by the Committee in its
discretion.

(c) Section 162(m) Award Limits. The following limits shall apply to the grant
of any Award intended to qualify for treatment as Performance-Based
Compensation:

(i) Options and SARs. Subject to adjustment as provided in Section 4.4, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than five
hundred thousand (500,000) shares.

(ii) Restricted Stock Awards and Restricted Stock Unit Awards. Subject to
adjustment as provided in Section 4.4, no Employee shall be granted within any
fiscal year of the Company one or more Restricted Stock Awards or Restricted
Stock Unit Awards for more than two hundred fifty thousand (250,000) shares.

(iii) Performance Awards. Subject to adjustment as provided in Section 4.4, no
Employee shall be granted (1) Performance Shares which could result in such
Employee receiving more than one hundred thousand (100,000) shares for each full
fiscal year of the Company contained in the Performance Period for such Award,
or (2) Performance Units which could result in such Employee receiving more than
one million five hundred thousand dollars ($1,500,000) for each full fiscal year
of the Company contained in the Performance Period for such Award. No
Participant may be granted more than one Performance Award for the same
Performance Period.

(iv) Cash-Based Awards and Other Stock-Based Awards. Subject to adjustment as
provided in Section 4.4, no Employee shall be granted (1) Cash-Based Awards in
any fiscal year of the Company which could result in such Employee receiving
more than one million five hundred thousand dollars ($1,500,000) for each full
fiscal year of the Company contained in the Performance Period for such Award,
or (2) Other Stock-Based Awards in any fiscal year of the Company which could
result in such Employee receiving more than one hundred thousand
(100,000) shares for each full fiscal year of the Company contained in the
Performance Period for such Award.

6. STOCK OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference, including

 

11



--------------------------------------------------------------------------------

the provisions of Section 18 with respect to Section 409A if applicable, and
shall comply with and be subject to the following terms and conditions:

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash or by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by delivery of a properly executed notice
electing a Net-Exercise, (v) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (or such other period, if any, as the Committee may
permit) and not used for another Option exercise by attestation during such
period, or were not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

 

12



--------------------------------------------------------------------------------

6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall
terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant’s
termination of Service to the extent it is then vested only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the date of expiration of the Option’s term as set forth
in the Award Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(iii) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Option, to the extent unexercised
and exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant at any time prior to the
expiration of three (3) months after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.4(a) is prevented by the provisions of Section 15 below, the Option
shall remain exercisable until three (3) months (or such longer period of time
as determined by the Committee, in its discretion) after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date.

(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in
Section 6.4(a) of shares acquired upon the exercise of the Option would subject
the Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Participant would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Participant’s termination of Service, or (iii) the Option Expiration
Date.

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act.

 

13



--------------------------------------------------------------------------------

7. STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference, including provisions of Section 18 with respect
to Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.

7.2 Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.

7.3 Exercisability and Term of SARs.

(a) Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.

(b) Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR.

7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum as
soon as practicable following the date of exercise of the SAR and (b) in the
case of a Freestanding SAR, in cash, shares of Stock, or any combination thereof
as determined by the Committee in compliance with Section 409A. Unless otherwise
provided in the Award Agreement evidencing a Freestanding SAR, payment shall be
made in a lump sum as soon as practicable following the date of exercise of the
SAR. The Award Agreement evidencing any Freestanding SAR may provide for
deferred payment in a lump sum or in installments in compliance with
Section 409A. When payment is to be made in shares of Stock, the number of
shares to be issued shall be determined on the basis of the Fair Market Value of
a share of Stock on the date of exercise of the SAR. For purposes of Section 7,
an SAR shall be deemed exercised on the date on which the Company receives
notice of exercise from the Participant or as otherwise provided in Section 7.5.

7.5 Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so

 

14



--------------------------------------------------------------------------------

exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

7.6 Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only to the extent and
during the applicable time period determined in accordance with Section 6.4
(treating the SAR as if it were an Option) and thereafter shall terminate.

7.7 Transferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

8. RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

8.1 Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4. If either
the grant of a Restricted Stock Award or the lapsing of the Restriction Period
is to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).

8.2 Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to a Restricted Stock Award.

8.3 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.

8.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash or by check or
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof. The Committee may at any time or from time to time
grant Restricted Stock Purchase Rights which do not permit all of the foregoing
forms of consideration to be used in payment of the purchase price or which
otherwise restrict one or more forms of consideration.

 

15



--------------------------------------------------------------------------------

8.5 Vesting and Restrictions on Transfer. Subject to Section 5.3(b), Shares
issued pursuant to any Restricted Stock Award may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. During any
Restriction Period in which shares acquired pursuant to a Restricted Stock Award
remain subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than pursuant to
an Ownership Change Event or as provided in Section 8.8. The Committee, in its
discretion, may provide in any Award Agreement evidencing a Restricted Stock
Award that, if the satisfaction of Vesting Conditions with respect to any shares
subject to such Restricted Stock Award would otherwise occur on a day on which
the sale of such shares would violate the Company’s Insider Trading Policy, then
the satisfaction of the Vesting Conditions automatically be deemed to occur on
the next day on which the sale of such shares would not violate the Insider
Trading Policy. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

8.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.

8.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.

8.8 Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution. All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

9. RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference, including the provisions of Section 18 with
respect to Section 409A, if applicable, and shall comply with and be subject to
the following terms and conditions:

9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or

 

16



--------------------------------------------------------------------------------

more Performance Goals described in Section 10.4. If either the grant of a
Restricted Stock Unit Award or the Vesting Conditions with respect to such Award
is to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).

9.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock issued upon settlement of the Restricted Stock Unit Award.

9.3 Vesting. Subject to Section 5.3(b), Restricted Stock Unit Awards may (but
need not) be made subject to Vesting Conditions based upon the satisfaction of
such Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 10.4,
as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.

9.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock during the
period beginning on the date such Award is granted and ending, with respect to
the particular shares subject to the Award, on the earlier of the date the Award
is settled or the date on which it is terminated. Such Dividend Equivalents, if
any, shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Stock. The
number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (a) the amount of cash
dividends paid on such date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of Stock on such date. Such additional
Restricted Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time (or as soon thereafter
as practicable) as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award. In the event of a dividend or distribution paid in
shares of Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Restricted Stock Unit Award so
that it represents the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.

9.5 Effect of Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement evidencing a Restricted Stock Unit Award,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

9.6 Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any. If permitted by
the Committee, subject to the provisions of Section 18 with respect to
Section 409A, the Participant may elect in accordance with terms specified in
the Award Agreement to defer receipt of all or any portion of the shares of
Stock or other property otherwise issuable to the Participant pursuant to this
Section, and such deferred issuance date(s) elected by the Participant shall be
set forth in the Award Agreement. Notwithstanding the foregoing, the Committee,
in its discretion, may provide for

 

17



--------------------------------------------------------------------------------

settlement of any Restricted Stock Unit Award by payment to the Participant in
cash of an amount equal to the Fair Market Value on the payment date of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section. The Committee, in its discretion, may provide in any Award
Agreement evidencing a Restricted Stock Unit Award that, if the settlement of
the Award with respect to any shares would otherwise occur on a day on which the
sale of such shares would violate the Company’s Insider Trading Policy, then the
settlement with respect to such shares shall occur on the next day on which the
sale of such shares would not violate the Insider Trading Policy.

9.7 Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

10. PERFORMANCE AWARDS.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference, including the provisions of Section 18 with respect to Section 409A,
if applicable, and shall comply with and be subject to the following terms and
conditions:

10.1 Types of Performance Awards Authorized. Performance Awards may be granted
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

10.2 Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.4, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant. The final value payable to the Participant in settlement of a Performance
Award determined on the basis of the applicable Performance Award Formula will
depend on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.

10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period (subject to Section 5.3(b)),
Performance Award Formula and one or more Performance Goals which, when measured
at the end of the Performance Period, shall determine on the basis of the
Performance Award Formula the final value of the Performance Award to be paid to
the Participant. Unless otherwise permitted in compliance with the requirements
under Section 162(m) with respect to each Performance Award intended to result
in the payment of Performance-Based Compensation, the Committee shall establish
the Performance Goal(s) and Performance Award Formula applicable to each
Performance Award no later than the earlier of (a) the date ninety (90) days
after the commencement of the applicable Performance Period or (b) the date on
which 25% of the Performance Period has elapsed, and, in any event, at a time
when the outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula applicable to a
Covered Employee shall not be changed during the Performance Period. The Company
shall notify each Participant granted a Performance Award of the terms of such
Award, including the Performance Period, Performance Goal(s) and Performance
Award Formula.

 

18



--------------------------------------------------------------------------------

10.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a) Performance Measures. Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee. For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance Award. Each
such adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to a Performance Award. Performance Measures may be one or
more of the following, as determined by the Committee:

(i) revenue;

(ii) sales;

(iii) expenses;

(iv) operating income;

(v) gross margin;

(vi) operating margin;

(vii) earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;

(viii) pre-tax profit;

(ix) net operating income;

(x) net income;

(xi) economic value added;

(xii) free cash flow;

(xiii) operating cash flow;

(xiv) stock price;

(xv) earnings per share;

(xvi) return on stockholder equity;

(xvii) return on capital;

(xviii) return on assets;

 

19



--------------------------------------------------------------------------------

(xix) return on investment;

(xx) employee satisfaction;

(xxi) employee retention;

(xxii) balance of cash, cash equivalents and marketable securities;

(xxiii) market share;

(xxiv) customer satisfaction;

(xxv) product development;

(xxvi) research and development expenses;

(xxvii) completion of an identified special project; and

(xxviii) completion of a joint venture or other corporate transaction.

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to
an index, budget or other standard selected by the Committee.

10.5 Settlement of Performance Awards.

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

(b) Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
Covered Employee to reflect such Participant’s individual performance in his or
her position with the Company or such other factors as the Committee may
determine. If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.

(c) Effect of Leaves of Absence. Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty
(30) days in leaves of absence during a Performance Period shall be prorated on
the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on a leave of absence.

(d) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.

 

20



--------------------------------------------------------------------------------

(e) Payment in Settlement of Performance Awards. Subject to the provisions of
Section 18 with respect to Section 409A, as soon as practicable following the
Committee’s determination and certification in accordance with Sections 10.5(a)
and (b), payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
Unless otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. If permitted by the Committee, and subject
to the provisions of Section 18 with respect to Section 409A, the Participant
may elect to defer receipt of all or any portion of the payment to be made to
Participant pursuant to this Section, and such deferred payment date(s) elected
by the Participant shall be set forth in the Award Agreement. If any payment is
to be made on a deferred basis, the Committee may, but shall not be obligated
to, provide for the payment during the deferral period of Dividend Equivalents
or interest.

(f) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

10.6 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock during the period
beginning on the date the Award is granted and ending, with respect to the
particular shares subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalents, if any, shall be credited to the Participant in the form
of additional whole Performance Shares as of the date of payment of such cash
dividends on Stock. The number of additional Performance Shares (rounded to the
nearest whole number) to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on the dividend payment date with respect to the
number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date. Dividend Equivalents may be paid currently or may be accumulated and
paid to the extent that Performance Shares become nonforfeitable, as determined
by the Committee. Settlement of Dividend Equivalents may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5. Dividend Equivalents shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Performance Share Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Performance Goals as are applicable to the Award.

10.7 Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

(a) Death, Disability or Retirement. If the Participant’s Service terminates
because of the death, Disability or Retirement of the Participant before the
completion of the Performance Period applicable to the Performance Award, the
final value of the Participant’s Performance Award shall be determined by the
extent to which the applicable Performance Goals have been attained with respect
to the entire Performance Period and

 

21



--------------------------------------------------------------------------------

shall be prorated based on the number of months of the Participant’s Service
during the Performance Period. Payment shall be made following the end of the
Performance Period in any manner permitted by Section 10.5.

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death, Disability or Retirement before the completion of the
Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award and provide for payment of such Award or portion thereof on the same basis
as if the Participant’s Service had terminated by reason of Retirement.

10.8 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

11. DEFERRED COMPENSATION AWARDS.

11.1 Establishment of Deferred Compensation Award Programs. This Section 11
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section. The Committee, in its discretion and upon such
terms and conditions as it may determine, subject to the provisions of
Section 18 with respect to Section 409A, may establish one or more programs
pursuant to the Plan under which:

(a) Elective Cash Compensation Reduction Awards. Participants designated by the
Committee who are Insiders or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee and complying with Section 409A, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.

(b) Stock Issuance Deferral Awards. Participants designated by the Committee who
are Insiders or otherwise among a select group of highly compensated Employees
may irrevocably elect, prior to a date specified by the Committee and complying
with Section 409A, to be granted automatically an Award of Stock Units with
respect to such number of shares of Stock and upon such other terms and
conditions as established by the Committee in lieu of:

(i) shares of Stock otherwise issuable to such Participant upon the exercise of
an Option;

(ii) cash or shares of Stock otherwise issuable to such Participant upon the
exercise of an SAR; or

(iii) cash or shares of Stock otherwise issuable to such Participant upon the
settlement of a Performance Award.

11.2 Terms and Conditions of Deferred Compensation Awards. Deferred Compensation
Awards granted pursuant to this Section 11 shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Deferred Compensation Award or purported Deferred Compensation Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Deferred Compensation
Awards may incorporate all or any of the terms of the Plan by reference,
including the provisions of Section 18 with respect to Section 409A, and, except
as provided below, shall comply with and be subject to the terms and conditions
of Section 9.

 

22



--------------------------------------------------------------------------------

(a) Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, a Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
during the period beginning on the date the Stock Units are granted
automatically to the Participant and ending on the earlier of the date on which
such Stock Units are settled or the date on which they are forfeited. Such
Dividend Equivalents shall be paid by crediting the Participant with additional
whole Stock Units as of the date of payment of such cash dividends on Stock. The
number of additional Stock Units (rounded to the nearest whole number) to be so
credited shall be determined by dividing (A) the amount of cash dividends paid
on the dividend payment date with respect to the number of shares of Stock
represented by the Stock Units previously credited to the Participant by (B) the
Fair Market Value per share of Stock on such date. Such additional Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time (or as soon thereafter as practicable) as the
Stock Units originally subject to the Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award.

(b) Settlement of Stock Unit Awards. A Participant electing to receive an Award
of Stock Units pursuant to this Section 11 shall specify at the time of such
election a settlement date with respect to such Award which complies with
Section 409A. The Company shall issue to the Participant on the settlement date
elected by the Participant, or as soon thereafter as practicable, a number of
whole shares of Stock equal to the number of vested Stock Units subject to the
Stock Unit Award. Such shares of Stock shall be fully vested, and the
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares.

12. CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.

Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish. No
such Award or purported Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Cash-Based Awards and Other Stock-Based Awards may incorporate all or
any of the terms of the Plan by reference, including the provisions of
Section 18 with respect to Section 409A, if applicable, and shall comply with
and be subject to the following terms and conditions:

12.1 Grant of Cash-Based Awards. Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.

12.2 Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into common stock or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Participants, or payment in cash or otherwise of amounts based on the value of
Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

12.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or units based on such shares of Stock, as determined by the Committee.
Subject to Section 5.3(b), the Committee may require the satisfaction of such
Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 10.4,
as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award. If the Committee exercises its discretion to establish
performance criteria, the final value of Cash-Based

 

23



--------------------------------------------------------------------------------

Awards or Other Stock-Based Awards that will be paid to the Participant will
depend on the extent to which the performance criteria are met. The
establishment of performance criteria with respect to the grant or vesting of
any Cash-Based Award or Other Stock-Based Award intended to result in
Performance-Based Compensation shall follow procedures substantially equivalent
to those applicable to Performance Awards set forth in Section 10.

12.4 Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards.
Payment or settlement, if any, with respect to a Cash-Based Award or an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash, shares of Stock or other securities or any combination thereof as the
Committee determines. The determination and certification of the final value
with respect to any Cash-Based Award or Other Stock-Based Award intended to
result in Performance-Based Compensation shall comply with the requirements
applicable to Performance Awards set forth in Section 10. To the extent
applicable, payment or settlement with respect to each Cash-Based Award and
Other Stock-Based Award shall be made in compliance with the provisions of
Section 18 with respect to Code Section 409A.

12.5 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Other
Stock-Based Awards until the date of the issuance of such shares of Stock (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), if any, in settlement of such Award.
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Other Stock-Based Award that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock during the period beginning on the date such Award is granted and ending,
with respect to the particular shares subject to the Award, on the earlier of
the date the Award is settled or the date on which it is terminated. Such
Dividend Equivalents, if any, shall be paid in accordance with the provisions
set forth in Section 9.4. Dividend Equivalent rights shall not be granted with
respect to Cash-Based Awards.

12.6 Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination.

12.7 Nontransferability of Cash-Based Awards and Other Stock-Based Awards. Prior
to the payment or settlement of a Cash-Based Award or Other Stock-Based Award,
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. The Committee may impose such
additional restrictions on any shares of Stock issued in settlement of
Cash-Based Awards and Other Stock-Based Awards as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares of Stock are then listed and/or
traded, or under any state securities laws applicable to such shares of Stock.

13. STANDARD FORMS OF AWARD AGREEMENT.

13.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms, including electronic media,
as the Committee may approve from time to time.

13.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

24



--------------------------------------------------------------------------------

14. CHANGE IN CONTROL. Subject to the requirements and limitations of
Section 409A if applicable, the Committee may provide for any one or more of the
following:

14.1 Accelerated Vesting. The Committee may, in its discretion, provide in any
Award Agreement or, in the event of a Change in Control, may take such actions
as it deems appropriate to provide for the acceleration of the exercisability,
vesting and/or settlement in connection with such Change in Control of each or
any outstanding Award or portion thereof and shares acquired pursuant thereto
upon such conditions, including termination of the Participant’s Service prior
to, upon, or following such Change in Control, to such extent as the Committee
shall determine.

14.2 Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, either assume or continue the
Company’s rights and obligations under each or any Award or portion thereof
outstanding immediately prior to the Change in Control or substitute for each or
any such outstanding Award or portion thereof a substantially equivalent award
with respect to the Acquiror’s stock, as applicable. For purposes of this
Section, if so determined by the Committee, in its discretion, an Award
denominated in shares of Stock shall be deemed assumed if, following the Change
in Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each share of
Stock subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise or settlement of the Award, for each share of Stock subject to
the Award, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

14.3 Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced by the exercise or purchase price per share, if any, under such
Award. In the event such determination is made by the Committee, the amount of
such payment (reduced by applicable withholding taxes, if any) shall be paid to
Participants in respect of the vested portions of their canceled Awards as soon
as practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

15. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require

 

25



--------------------------------------------------------------------------------

the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

16. TAX WITHHOLDING.

16.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.

16.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

17. AMENDMENT OR TERMINATION OF PLAN.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.4), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Committee. Except as provided
by the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.

18. COMPLIANCE WITH SECTION 409A.

18.1 Awards Subject to Section 409A. The provisions of this Section 18 shall
apply to any Award or portion thereof that is or becomes subject to
Section 409A, notwithstanding any provision to the contrary contained in the
Plan or the Award Agreement applicable to such Award. Awards subject to
Section 409A include, without limitation:

(a) Any Nonstatutory Stock Option that permits the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Award.

(b) Each Deferred Compensation Award.

(c) Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award on one or more dates following the Short-Term
Deferral Period (as defined below) or (ii) permits or requires the Participant
to elect one or more dates on which the Award will be settled.

 

26



--------------------------------------------------------------------------------

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.

18.2 Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A or any applicable U.S. Treasury Regulations promulgated
pursuant to Section 409A or other applicable guidance, the following rules shall
apply to any deferral and/or distribution elections (each, an “Election”) that
may be permitted or required by the Committee pursuant to an Award subject to
Section 409A:

(a) All Elections must be in writing and specify the amount of the distribution
in settlement of an Award being deferred, as well as the time and form of
distribution as permitted by this Plan.

(b) All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A and is based on
services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.

(c) Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 18.3.

18.3 Subsequent Elections. Any Award subject to Section 409A which permits a
subsequent Election to delay the distribution or change the form of distribution
in settlement of such Award shall comply with the following requirements:

(a) No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

(b) Each subsequent Election related to a distribution in settlement of an Award
not described in Section 18.3(b), 18.4(b), or 18.4(f) must result in a delay of
the distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

(c) No subsequent Election related to a distribution pursuant to Section 18.4(d)
shall be made less than twelve (12) months prior to the date of the first
scheduled payment under such distribution.

18.4 Distributions Pursuant to Deferral Elections. No distribution in settlement
of an Award subject to Section 409A may commence earlier than:

(a) Separation from service (as determined by the Secretary of the United States
Treasury);

(b) The date the Participant becomes Disabled (as defined below);

(c) Death;

(d) A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 18.2 and/or 18.3, as
applicable;

 

27



--------------------------------------------------------------------------------

(e) To the extent provided by the Secretary of the U.S. Treasury, a change in
the ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or

(f) The occurrence of an Unforeseeable Emergency (as defined below).

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to Section 18.4(a) in settlement of an
Award subject to Section 409A may be made before the date which is six
(6) months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.

18.5 Unforeseeable Emergency. The Committee shall have the authority to provide
in the Award Agreement evidencing any Award subject to Section 409A for
distribution in settlement of all or a portion of such Award in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency. In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). All distributions with respect to an
Unforeseeable Emergency shall be made in a lump sum as soon as practicable
following the Committee’s determination that an Unforeseeable Emergency has
occurred.

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

18.6 Disabled. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution in settlement of such Award in the
event that the Participant becomes Disabled. A Participant shall be considered
“Disabled” if either:

(a) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

18.7 Death. If a Participant dies before complete distribution of amounts
payable upon settlement of an Award subject to Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to distributions upon death, all such distributions
shall be paid in a lump sum as soon as practicable following the date of the
Participant’s death.

 

28



--------------------------------------------------------------------------------

18.8 No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan, except as provided by Section 409A and/or the
Secretary of the U.S. Treasury.

19. MISCELLANEOUS PROVISIONS.

19.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

19.2 Forfeiture Events.

(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurred)
of the financial document embodying such financial reporting requirement.

19.3 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

19.4 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

19.5 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.4 or another provision of the Plan.

19.6 Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant

 

29



--------------------------------------------------------------------------------

evidence of book entry shares of Stock credited to the account of the
Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

19.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

19.8 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

19.9 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

19.10 Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

19.11 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

19.12 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan.

19.13 Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.

 

30



--------------------------------------------------------------------------------

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For U.S. Participants)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. TAX CONSEQUENCES.

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.

(a) Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

(b) Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2 ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of



--------------------------------------------------------------------------------

the date required or permitted by such amendment to the Code. If the Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 2.2, the
Participant may designate which portion of such Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option. (NOTE TO PARTICIPANT: If the aggregate Exercise Price of
the Option (that is, the Exercise Price multiplied by the Number of Option
Shares) plus the aggregate exercise price of any other Incentive Stock Options
you hold (whether granted pursuant to the Plan or any other stock option plan of
the Participating Company Group) is greater than $100,000, you should contact
the Chief Financial Officer of the Company to ascertain whether the entire
Option qualifies as an Incentive Stock Option.)

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

 

2



--------------------------------------------------------------------------------

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

3



--------------------------------------------------------------------------------

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(c) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Participant
to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the

 

4



--------------------------------------------------------------------------------

Participant would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Participant’s termination of Service, or
(iii) the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiror’s stock. For
purposes of this Section, the Option shall be deemed assumed if, following the
Change in Control, the Option confers the right to receive, subject to the terms
and conditions of the Plan and this Option Agreement, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive

 

5



--------------------------------------------------------------------------------

Stock Option, the Participant shall (a) promptly notify the Chief Financial
Officer of the Company if the Participant disposes of any of the shares acquired
pursuant to the Option within one (1) year after the date the Participant
exercises all or part of the Option or within two (2) years after the Date of
Grant and (b) provide the Company with a description of the circumstances of
such disposition. Until such time as the Participant disposes of such shares in
a manner consistent with the provisions of this Option Agreement, unless
otherwise expressly authorized by the Company, the Participant shall hold all
shares acquired pursuant to the Option in the Participant’s name (and not in the
name of any nominee) for the one-year period immediately after the exercise of
the Option and the two-year period immediately after Date of Grant. At any time
during the one-year or two-year periods set forth above, the Company may place a
legend on any certificate representing shares acquired pursuant to the Option
requesting the transfer agent for the Company’s stock to notify the Company of
any such transfers. The obligation of the Participant to notify the Company of
any such transfer shall continue notwithstanding that a legend has been placed
on the certificate pursuant to the preceding sentence.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

13.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

 

6



--------------------------------------------------------------------------------

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).

13.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

7



--------------------------------------------------------------------------------

™Incentive Stock Option    Participant:
                                                              ™Nonstatutory
Stock Option   

Date:                                                              

STOCK OPTION EXERCISE NOTICE

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Zoran Corporation (the “Company”) pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of Grant of Stock
Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:

     ______________________

Number of Option Shares:

     ______________________

Exercise Price per Share:

   $ ______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

     ______________________

Total Exercise Price (Total Shares X Price per Share)

   $ ______________________

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

(Contact Plan Administrator for amount of tax due.)

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator



--------------------------------------------------------------------------------

5. Participant Information.

 

My address is:           

My Social Security Number is:      

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,    (Signature)

 

Receipt of the above is hereby acknowledged. ZORAN CORPORATION By:    

Title:    

Dated:    

 

2



--------------------------------------------------------------------------------

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For Non-U.S. Participants)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE OPTION.

2.1 Compliance with Local Law. The Participant agrees that the Participant will
not acquire shares pursuant to the Option or transfer, assign, sell or otherwise
deal with such shares except in compliance with Local Law.

2.2 Employment Conditions. In accepting the Option, the Participant acknowledges
that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Option; and the Participant’s
right to exercise the Option after termination of Service, if any, will be
measured by the date of termination of the Participant’s active Service and will
not be extended by any notice period mandated under Local Law. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

(c) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.

(d) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.



--------------------------------------------------------------------------------

(e) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(f) The Participant is voluntarily participating in the Plan.

(g) The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(h) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(i) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.

(j) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the underlying shares do not increase in value, the Option
will have no value. If the Participant exercises the Option and obtains shares,
the value of those shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price.

(k) No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or shares purchased through
exercise of the Option resulting from termination of the Participant’s Service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Option Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

2.3 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon exercise of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by

 

2



--------------------------------------------------------------------------------

contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Participant’s local human resources representative.

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

 

3



--------------------------------------------------------------------------------

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (the “Tax
Obligations”), the Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of shares acquired pursuant to such exercise, or the receipt of
any dividends and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations. At the time of exercise of the Option, the Participant
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations of the Company and any other Participating Company.
In this regard, at the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by the Company or any other Participating
Company, the Participant hereby authorizes withholding of all applicable Tax
Obligations from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for withholding of all applicable
Tax Obligations, if any, by each Participating Company which arise in connection
with the Option. Alternatively, or in addition, if permissible under applicable
law, including Local Law, the Company or any other Participating Company may
(i) sell or arrange for the sale of shares acquired by the Participant to
satisfy the Tax Obligations, and/or (ii) withhold in shares, provided that only
the amount of shares necessary to satisfy the minimum withholding amount
required by applicable law, including Local Law, is withheld. Finally, the
Participant shall pay to the Company or any other Participating Company any
amount of the Tax Obligations that any such company may be required to withhold
as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company shall have no
obligation to process the exercise of the Option or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of United States federal
or state or Local Law with respect to such securities. The Option may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws, including
Local Law, or other law or regulations or the requirements of any stock exchange
or market system upon which the Stock may then be listed. In addition, the
Option may not be exercised unless (i) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the
Company to obtain from any regulatory body

 

4



--------------------------------------------------------------------------------

having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares subject to the
Option shall relieve the Company of any liability in respect of the failure to
issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(c) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of

 

5



--------------------------------------------------------------------------------

Section 4.6, the Option shall remain exercisable until three (3) months after
the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Participant
to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiror’s stock. For
purposes of this Section, the Option shall be deemed assumed if, following the
Change in Control, the Option confers the right to receive, subject to the terms
and conditions of the Plan and this Option Agreement, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a

 

6



--------------------------------------------------------------------------------

Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

11. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section.

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

12.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

12.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

12.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 12.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.4(a).

 

7



--------------------------------------------------------------------------------

12.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

12.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Option
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of the County of Santa Clara, California, or the federal courts of
the United States for the Northern District of California, and no other courts,
where this Option Agreement is made and/or performed.

12.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

8



--------------------------------------------------------------------------------

Participant:                                                              

Date:                                                              

STOCK OPTION EXERCISE NOTICE

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Zoran Corporation (the “Company”) pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of Grant of Stock
Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:

     ______________________

Number of Option Shares:

     ______________________

Exercise Price per Share:

   $ ______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

     ______________________

Total Exercise Price (Total Shares X Price per Share)

   $ ______________________

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

(Contact Plan Administrator for amount of tax due.)

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator



--------------------------------------------------------------------------------

5. Participant Information.

 

My address is:          

My Tax Identification Number is:     

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,    (Signature)

Receipt of the above is hereby acknowledged.

 

ZORAN CORPORATION By:    

Title:    

Dated:    

 

2



--------------------------------------------------------------------------------

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For Chief Executive Officer)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. TAX CONSEQUENCES.

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.

(a) Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

(b) Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2 ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of



--------------------------------------------------------------------------------

the date required or permitted by such amendment to the Code. If the Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 2.2, the
Participant may designate which portion of such Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option. (NOTE TO PARTICIPANT: If the aggregate Exercise Price of
the Option (that is, the Exercise Price multiplied by the Number of Option
Shares) plus the aggregate exercise price of any other Incentive Stock Options
you hold (whether granted pursuant to the Plan or any other stock option plan of
the Participating Company Group) is greater than $100,000, you should contact
the Chief Financial Officer of the Company to ascertain whether the entire
Option qualifies as an Incentive Stock Option.)

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent, (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole shares of Stock owned by the Participant
having a Fair Market Value not less than the aggregate Exercise Price, (iii) by
means of a Cashless Exercise, as defined in Section 4.3(b), or (iv) by any
combination of the foregoing.

 

2



--------------------------------------------------------------------------------

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. If required by the Company, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company Group have been satisfied by the Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

3



--------------------------------------------------------------------------------

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(c) Other Termination of Service. In the event of the Participant’s Retirement
(as defined below) from the Board of Directors of the Company (the “Board”), the
Option, to the extent unexercised and exercisable on the date on which the
Optionee’s continuous Service terminated, may be exercised at any time
thereafter until the earlier of (i) the expiration of the Option term set forth
in the Grant Notice or (ii) the Participant’s acceptance of a senior executive
management-level position with another entity. For the purposes of this
Agreement, “Retirement” means the termination of the Participant’s continuous
Service as a result of either of the following, provided that the Participant
has served continuously on the Board for at least two (2) years: (i) the
Participant’s resignation from the Board or (ii) the expiration of the
Participant’s term as a director of the Company after the Participant has
declined to stand for reelection.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

 

4



--------------------------------------------------------------------------------

7.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Participant
to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under the Option or substitute for
the Option a substantially equivalent option for the Acquiror’s stock. For
purposes of this Section, the Option shall be deemed assumed if, following the
Change in Control, the Option confers the right to receive, subject to the terms
and conditions of the Plan and this Option Agreement, for each share of Stock
subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number, Exercise Price and kind of shares subject to the
Option, in order to prevent dilution or enlargement of the Participant’s rights
under the Option. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The Committee in its sole
discretion, may also make such adjustments in the terms of the Option to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 

5



--------------------------------------------------------------------------------

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

13.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon

 

6



--------------------------------------------------------------------------------

personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and the delivery of the Grant
Notice and Exercise Notice, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).

13.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

7



--------------------------------------------------------------------------------

™Incentive Stock Option    Participant:
                                                              ™Nonstatutory
Stock Option   

Date:                                                              

STOCK OPTION EXERCISE NOTICE

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Zoran Corporation (the “Company”) pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”), my Notice of Grant of Stock
Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:

     ______________________

Number of Option Shares:

     ______________________

Exercise Price per Share:

   $ ______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Grant Notice and the Option Agreement:

 

Total Shares Purchased:

     ______________________

Total Exercise Price (Total Shares X Price per Share)

   $ ______________________

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

(Contact Plan Administrator for amount of tax due.)

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Tender of Company Stock:

     Contact Plan Administrator

™Cashless Exercise (same-day sale):

     Contact Plan Administrator



--------------------------------------------------------------------------------

5. Participant Information.

 

My address is:          

My Social Security Number is:     

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

Very truly yours,    (Signature)

Receipt of the above is hereby acknowledged.

 

ZORAN CORPORATION By:     Title:     Dated:    

 

2



--------------------------------------------------------------------------------

ZORAN CORPORATION

STOCK OPTION AGREEMENT

(For Participants in France)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Participant is an employee of a Participating Company
employed in France as of the Grant Date. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the Zoran
Corporation 2005 Equity Incentive Plan (the “U.S. Plan”), as amended to the
Grant Date, and the Rules of the Zoran Corporation 2005 Equity Incentive Plan
for Optionees in France (the “French Option Plan”), as amended to the Grant Date
(collectively, the “Plan”), the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Option Agreement, the Plan and a prospectus for the Plan in
the form most recently registered with the Securities and Exchange Commission
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement, the U.S. Plan and the
French Option Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Option Agreement, the U.S. Plan, and/or the French Option
Plan.

The Option is intended to qualify for favorable tax and social security
treatment as provided under relevant French law (“French-Qualified Option”).
However, the Company does not undertake to maintain the status of the Option as
a French-Qualified Option, and the Participant will be responsible for his or
her own tax and social security liabilities if the Option is no longer treated
as a French-Qualified Option.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE OPTION.

2.1 Compliance with French Law. The Participant agrees that the Participant will
not acquire shares pursuant to the Option or transfer, assign, sell or otherwise
deal with such shares except in compliance with the laws then applicable in
France (“French Law”).

2.2 Employment Conditions. In accepting the Option, the Participant acknowledges
that:

(a) The Participant’s right to exercise the Option after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service, subject to the provisions of Section 9.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

(c) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.



--------------------------------------------------------------------------------

(d) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(e) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without Cause.

(f) The Participant is voluntarily participating in the Plan.

(g) The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(h) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(i) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.

(j) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the underlying shares do not increase in value, the Option
will have no value. If the Participant exercises the Option and obtains shares,
the value of those shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price.

(k) No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or shares purchased through
exercise of the Option resulting from termination of the Participant’s Service
(for any reason whether or not in breach of French Law or any other applicable
local law) and the Participant irrevocably releases the Company and each other
Participating Company from any such claim that may arise. If, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen then, by signing this Option Agreement, the Participant shall be
deemed irrevocably to have waived the Participant’s entitlement to pursue such a
claim.

(l) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan.

(m) The Participant is hereby advised to consult his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action in relation to the Plan.

2.3 Data Privacy Consent.

(a) The Participant hereby expressly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in France or elsewhere, such as in the United States or Asia, and
that the recipient’s



--------------------------------------------------------------------------------

country may have different data privacy laws and protections than France. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, E*Trade and any other recipients which assist in implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 8) in an amount not to exceed the number
of shares subject to the Option less the number of shares previously acquired
upon exercise of the Option. In no event shall the Option be exercisable for
more shares than the number of shares subject to the Option as of the Grant
Date, as adjusted pursuant to Section 11.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 8 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash or by check or
cash equivalent; (ii) by means of a Cashless Exercise, as defined in
Section 4.3(b)(ii); or (iii) by any combination of the foregoing, as permitted
at the Company’s sole and absolute discretion, if acceptable under French Law.



--------------------------------------------------------------------------------

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. As provided in Section 7 of the French Option Plan, the
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock, notwithstanding the provisions of Section 6.3(a)
of the U.S. Plan.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T, as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any such program or procedure,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

4.4 Tax Withholding. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social security,
payroll tax, or other tax-related withholding (the “Tax Obligations”), the
Participant acknowledges that the ultimate liability for all Tax Obligations
legally due by the Participant is and remains the Participant’s responsibility
and that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Option,
including the grant, vesting or exercise of the Option, the subsequent sale of
shares acquired pursuant to such exercise, or the receipt of any dividends and
(b) does not commit to structure the terms of the grant or any other aspect of
the Option to reduce or eliminate the Participant’s liability for Tax
Obligations. At the time of exercise of the Option, the Participant shall pay or
make adequate arrangements satisfactory to the Company to satisfy all
withholding obligations of the Company and any other Participating Company. In
this regard, at the time the Option is exercised, in whole or in part, or at any
time thereafter as requested by the Company or any other Participating Company,
the Participant hereby authorizes withholding of all applicable Tax Obligations
from payroll and any other amounts payable to the Participant, within legal
limits, and otherwise agrees to make adequate provision for withholding of all
applicable Tax Obligations, if any, by each Participating Company which arise in
connection with the Option. Alternatively, or in addition, the Company or any
other Participating Company may (i) sell or arrange for the sale of shares
acquired by the Participant to satisfy the Tax Obligations, and/or (ii) withhold
in shares, provided that only the amount of shares necessary to satisfy the
minimum withholding amount required by applicable law is withheld. If the
Participant’s and/or the Company’s Tax Obligations are satisfied as described in
this Section, the Company will endeavor to sell only the amount of shares
required to satisfy the Participant’s and/or the Company’s Tax Obligations;
however, the Participant agrees that the Company may sell more shares than
necessary to satisfy the Tax Obligations and that, in such event, the
Participating Company then employing the Participant will refund the amount of
any excess withholding to the Participant within a reasonable period, without
any interest thereon. Finally, the Participant shall pay to the Company or any
other Participating Company any amount of the Tax Obligations that any such
company may be required to withhold as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company shall have no obligation to process the exercise of the
Option or to deliver shares until the Tax Obligations as described in this
Section have been satisfied by the Participant.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of United States federal
or state or local law with respect to such securities. The Option may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws, including
local law, or other law or regulations or the requirements of any stock



--------------------------------------------------------------------------------

exchange or market system upon which the Stock may then be listed. In addition,
the Option may not be exercised unless (i) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (ii) in the
opinion of legal counsel to the Company, the shares issuable upon exercise of
the Option may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Option shall relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. As a condition to
the exercise of the Option, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. RESTRICTION ON SALE OF SHARES BY MANAGING DIRECTORS.

If the Participant qualifies as a managing director under French Law
(“mandataires sociaux”; i.e., Président du Conseil d’Administration, Directeur
Général, Directeurs Généraux Délégués, Membre du Directoire, Gérant du société
par actions), and is subject to shareholding restrictions under French law, the
Participant must hold 20% of the shares of Stock acquired at exercise of the
Option and, subject to the provisions of Section 6, may not sell such shares
until the Participant ceases to serve as a managing director, as long as this
restriction is required under French and unless applicable law and/or
regulations provide for a lower percentage.

6. RESTRICTION ON SALE OF SHARES ACQUIRED AT EXERCISE OF THE OPTION.

To obtain the favorable tax and social security treatment under the French
Option Plan, upon exercise of the Option, the Participant shall not sell or
transfer shares of Stock acquired under the French Option Plan before the
expiration of four (4) years from the Grant Date of the Option or any other
applicable holding period for French-Qualified Options which may be set forth in
Section 163 bis C of the French Tax Code, as amended (the “Mandatory Holding
Period”), except as provided in Section 9.1 of this Option Agreement, or as
otherwise in keeping with French Law. In any case, the restriction on the sale
of Stock cannot exceed three (3) years from the date of the effective exercise
of the Option. Notwithstanding the provisions of Section 19.1 of the U.S. Plan,
the Company cannot repurchase the Participant’s shares of Stock before the
expiration of the Mandatory Holding Period.

7. NONTRANSFERABILITY OF THE OPTION.

As provided in Section 8 of the French Option Plan, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant. The Option
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. Following the death of the Participant, the
Option, to the extent provided in Section 9.1(b), may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the applicable laws of descent and
distribution, and in accordance with applicable French inheritance rules.

8. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 9.1, or (c) a Change in
Control to the extent provided in Section 10. Notwithstanding the foregoing,
except in the case of a Participant’s death, as provided in Section 9.1(b), the
Option term shall in no event exceed nine (9) years and six (6) months from the
effective Grant Date of the Option.



--------------------------------------------------------------------------------

9. EFFECT OF TERMINATION OF SERVICE.

9.1 Option Exercisability. Except as provided in the event of death as described
in Section 9.1(b), below, the Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability. If the Participant’s Service terminates because of the
Disability (as defined in the French Option Plan) of the Participant, the
Option, to the extent unexercised and exercisable for shares of Stock on the
date on which the Participant’s Service terminated, may be exercised by the
Participant (or the Participant’s guardian or legal representative) at any time
prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Mandatory Holding Period provided in Section 6 shall not
apply to shares of Stock acquired pursuant to this Section.

(b) Death. As provided in Section 12 of the French Option Plan, and
notwithstanding the provisions of Section 6.4(a)(ii) of the U.S. Plan, if the
Participant’s Service terminates because of the death of the Participant, the
Option, to the extent unvested and unexercised, shall become immediately vested
and exercisable for shares of Stock on the date of the Participant’s death and
may be exercised by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of six (6) months after the date of the
Participant’s death, but any Option which remains unexercised at the expiration
of six (6) months after the date of the Participant’s death is forfeited. If the
Participant dies within three (3) months after the Participant’s termination of
Service, the Option to the extent unexercised and exercisable for shares of
Stock on the date of death may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of six
(6) months after the Participant’s death, but any Option which remains
unexercised at the expiration of the six (6) months is forfeited. The Mandatory
Holding Period provided in Section 6 shall not apply to shares of Stock acquired
pursuant to this Section.

(c) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Option, to the extent unexercised
and exercisable for shares of Stock by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

9.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Sections 9.1(a) or 9.1(c) is prevented by the provisions of Section 4.6, the
Option shall remain exercisable until three (3) months after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date. This Section shall not apply
to Section 9.1(b).

9.3 Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in
Sections 9.1(a) or 9.1(c) of shares acquired upon the exercise of the Option
would subject the Participant to suit under Section 16(b) of the Exchange Act,
the Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by the Participant
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Participant’s termination of Service, or (iii) the Option
Expiration Date. This Section shall not apply to Section 9.1(b).

10. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full



--------------------------------------------------------------------------------

force and effect the Company’s rights and obligations under the Option or
substitute for the Option a substantially equivalent option for the Acquiror’s
stock. For purposes of this Section, the Option shall be deemed assumed if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the Plan and this Option Agreement, for
each share of Stock subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control. If a
Change in Control occurs and the Acquiror assumes or substitutes the Option, the
Option may no longer qualify for the favorable tax and social security treatment
under the French Option Plan and the Participant would be liable for his or her
own tax and social security liabilities.

11. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

11.1 Subject to any required action by the stockholders of the Company, in the
event of a change in the Stock effectuated by any of the means specified in
Section L. 225-181 of the French Commercial Code, as amended, and in the case of
a repurchase of shares by the Company at a price higher than the stock quotation
price on the open market, according to the provisions of Section L. 228-99 of
the French Commercial Code, as well as according to specific decrees,
appropriate adjustments shall be made in the number, Exercise Price and kind of
shares subject to the Option, in order to prevent dilution or enlargement of the
Participant’s rights under the Option, as provided under French Law. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Exercise Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive. To the extent such adjustments
conform to Sections L. 225-181 and 228-99 of the French Commercial Code, they
should not result in a loss of the favorable tax and social security treatment
intended under the French Option Plan and the Participant would be liable for
his or her own tax and social security liabilities.

11.2 Notwithstanding the foregoing, subject to any required action by the
stockholders of the Company, , in the event of any change in the Stock
effectuated without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number, Exercise Price and kind of shares subject to the Option, in order to
prevent dilution or enlargement of the Participant’s rights under the Option.
Any fractional share resulting from an adjustment pursuant to this Section shall
be rounded down to the nearest whole number, and in no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number, and in no event may the Exercise Price be decreased to an amount less
than the par value, if any, of the stock subject to the Option. The Committee in
its sole discretion, may also make such adjustments in the terms of the Option
to reflect, or related to, such changes in the capital structure of the Company
or distributions as it deems appropriate. To the extent such adjustments do not
conform to Sections L. 225-181 and 228-99 of the French Commercial Code, such
adjustments may result in a loss of the favorable tax and social security
treatment intended under the French Option Plan and the Participant would be
liable for his or her own tax and social securities liabilities.

12. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry



--------------------------------------------------------------------------------

on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date the shares are issued,
except as provided in Section 11. Nothing in this Option Agreement shall confer
upon the Participant any right to continue in the Service of a Participating
Company or interfere in any way with any right of the Participating Company
Group to terminate the Participant’s Service as a Director, an Employee or
Consultant, as the case may be, at any time.

13. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including local law, restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section.

14. MISCELLANEOUS PROVISIONS.

14.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 10
in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing. For
purposes of this Section, a termination or amendment of the Plan or Option
effectuated by the Committee which results in the loss of the favorable tax and
social security treatment intended by the French Option Plan (including, without
limitation, a termination or amendment under Section 11.2) will not be deemed to
have adversely affected the Option or any unexercised portion hereof.

14.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

14.3 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

14.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the U.S. Plan, the French Option Plan, the Grant
Notice, this Option Agreement, the U.S. Plan Prospectus, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
the Participant electronically. In addition, the Participant may deliver
electronically the Grant Notice and Exercise Notice called for by Section 4.2 to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include, but do not necessarily include, the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan



--------------------------------------------------------------------------------

documents and the delivery of the Grant Notice and Exercise Notice, as described
in Section 14.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an e-mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 14.4(a).

14.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.

14.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. The French Option Plan and the provisions of French Law referenced
herein shall be interpreted in accordance with the relevant provisions set forth
in French tax and social security laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties as
evidenced by this Option Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California and agree that such litigation shall
be conducted only in the courts of the County of Santa Clara, California, or the
federal courts of the United States for the Northern District of California, and
no other courts, where this Option Agreement is made and/or performed.

14.7 Language.

(a) English Version Governs. If Participant has received this Option Agreement,
or any other document related to the Plan, translated into a language other than
English, and, if the translated version differs in substance from the English
version, the English version shall control.

(b) French Language Acknowledgment. By signing and returning the Grant Notice,
the Participant confirms having read and understood the documents relating to
this grant (the U.S. Plan, as limited by the French Sub-Plan and this Option
Agreement) which were provided in the English language. The Participant accepts
the terms of those documents accordingly.

En signant et renvoyant la Notice d’Attribution, le Participant confirme ainsi
avoir lu et compris les documents relatifs à cette attribution (le Plan U.S.,
dans les limites fixées par le Sous-Plan pour la France et ce Contrat
d’Attribution d’Options) qui lui ont été communiqués en langue anglaise. Le
Participant accepte les termes en connaissance de cause.

14.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

14.9 Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.



--------------------------------------------------------------------------------

Participant:                                                              

Date:                                                              

STOCK OPTION EXERCISE NOTICE FOR OPTIONS GRANTED TO PARTICIPANTS IN FRANCE

Zoran Corporation

Attention: Stock Administration

1390 Kifer Road

Sunnyvale, CA 94086

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Zoran Corporation (the “Company”) pursuant to the
Company’s 2005 Equity Incentive Plan (the “U.S. Plan”) and the Rules of the
Zoran Corporation 2005 Equity Incentive Plan for Optionees in France (the
“French Option Plan”) (collectively, the “Plan”), my Notice of Grant of Stock
Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:

     ______________________

Number of Option Shares:

     ______________________

Exercise Price per Share:

   $ ______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, in accordance with the Grant Notice and the Option
Agreement:

 

Total Shares Purchased:

     ______________________

Total Exercise Price (Total Shares X Price per Share)

   $ ______________________

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

™Cash:

   $ ______________________

™Check:

   $ ______________________

™Cashless Exercise (same-day sale):

     Contact Plan Administrator

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax and social
security withholding obligations of the Company, if any, in connection with the
Option.

5. Participant Information.

 

My address is:          

My Tax Identification Number is:     

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement and the Plan, to all of which I hereby



--------------------------------------------------------------------------------

expressly assent. This Agreement shall inure to the benefit of and be binding
upon my heirs, executors, administrators, successors and assigns.

 

Very truly yours,    (Signature)

Receipt of the above is hereby acknowledged.

 

ZORAN CORPORATION By:     Title:     Dated:    



--------------------------------------------------------------------------------

ZORAN CORPORATION

RESTRICTED STOCK AGREEMENT

(For U.S. Participants)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock (the “Grant Notice”) to which this Restricted Stock Agreement
(the “Agreement”) is attached an Award consisting of Shares subject to the terms
and conditions set forth in the Grant Notice and this Agreement. The Award has
been granted pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a Plan prospectus
for the Shares in the form most recently registered with the Securities and
Exchange Commission (the “Plan Prospectus”), (b) accepts the Award subject to
all of the terms and conditions of the Grant Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

3. THE AWARD.

3.1 Grant and Issuance of Shares. On the Date of Grant, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares set forth in
the Grant Notice. As a condition to the issuance of the Shares, the Participant
shall execute and deliver to the Company along with the Grant Notice the
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form attached to the Grant Notice.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the Shares issued pursuant
to the Award.

3.3 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Furthermore, the Participant hereby authorizes the Company, in its sole
discretion, to deposit, following the term of such Escrow, for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except



--------------------------------------------------------------------------------

as provided by the foregoing, a certificate for the Shares shall be registered
in the name of the Participant, or, if applicable, in the names of the heirs of
the Participant.

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

4. VESTING OF SHARES.

The Shares shall vest and become Vested Shares as provided in the Grant Notice.
For purposes of determining the number of Vested Shares following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, in the event that (a) the Participant’s
Service terminates for any reason or no reason, with or without cause, or
(b) the Participant, the Participant’s legal representative, or other holder of
the Shares, attempts to sell, exchange, transfer, pledge, or otherwise dispose
of (other than pursuant to an Ownership Change Event), including, without
limitation, any transfer to a nominee or agent of the Participant, any Shares
which are not Vested Shares (“Unvested Shares”), the Company shall automatically
reacquire the Unvested Shares, and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

5.2 Ownership Change Event. Upon the occurrence of an Ownership Change Event,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event. For purposes of
determining the number of Vested Shares following an Ownership Change Event,
credited Service shall include all Service with any corporation which is a
Participating Company at the time the Service is rendered, whether or not such
corporation is a Participating Company both before and after the Ownership
Change Event.

6. ESCROW.

6.1 Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.

 

2



--------------------------------------------------------------------------------

6.2 Establishment of Escrow. The Participant authorizes the Company to deposit
the Unvested Shares with the Company’s transfer agent to be held in book entry
form, as provided in Section 3.3, and the Participant agrees to deliver to and
deposit with the Agent each certificate, if any, evidencing the Shares and an
Assignment Separate from Certificate with respect to such book entry shares and
each such certificate duly endorsed (with date and number of Shares blank) in
the form attached to the Grant Notice, to be held by the Agent under the terms
and conditions of this Section 6 (the “Escrow”). Upon the occurrence of an
Ownership Change Event or a change, as described in Section 8, in the character
or amount of any outstanding stock of the corporation the stock of which is
subject to the provisions of this Agreement, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event or change described in Section 8, subject to the Company
Reacquisition Right shall be immediately subject to the Escrow to the same
extent as the Shares immediately before such event. The Company shall bear the
expenses of the Escrow.

6.3 Delivery of Shares to Participant. The Escrow shall continue with respect to
any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Reacquisition Right with respect to
Shares, the Company shall so notify the Agent and direct the Agent to deliver
such number of Shares to the Participant. As soon as practicable after receipt
of such notice, the Agent shall cause to be delivered to the Participant the
Shares specified by such notice, and the Escrow shall terminate with respect to
such Shares.

7. TAX MATTERS.

7.1 Tax Withholding.

(a) In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award, including, without limitation, obligations arising upon (a) the
transfer of Shares to the Participant, (b) the lapsing of any restriction with
respect to any Shares, (c) the filing of an election to recognize tax liability,
or (d) the transfer by the Participant of any Shares. The Company shall have no
obligation to deliver the Shares or to release any Shares from the Escrow
established pursuant to Section 6 until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

(b) Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares becoming Vested Shares on a Vesting Date as
provided in the Grant Notice. Notwithstanding the foregoing, the Participant may
elect to pay by check the amount of the Participating Company’s tax withholding
obligations arising on any Vesting Date by delivering written notice of such
election to the Company on a form specified by the Company for this purpose at
least thirty (30) days (or such other period established by the Company) prior
to such Vesting Date. By making such election, the Participant agrees to deliver
a check for the full amount of the required tax withholding to the applicable
Participating Company on or before the third business day following the Vesting
Date. If the Participant elects to pay the required tax withholding by check but
fails to make such payment as required by the preceding sentence, the Company is
hereby authorized at its discretion, to satisfy the tax withholding obligations
through any other means authorized by this Section 7, including by effecting a
sale of some or all of the shares becoming Vested Shares on the Vesting Date,
withholding from payroll and any other amounts payable to the Participant or by
withholding shares in accordance with Section 7.1(c).

(c) Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of a Participating Company’s tax
withholding obligations by deducting a number of whole, Vested Shares otherwise
deliverable to the Participant or by the Participant’s tender to the Company of
a number of whole, Vested Shares or vested shares acquired otherwise than
pursuant to the Award having, in any such case, a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the

 

3



--------------------------------------------------------------------------------

applicable minimum statutory withholding rates. Any adverse consequences to the
Participant resulting from the procedure permitted under this Section,
including, without limitation, tax consequences, shall be the sole
responsibility of the Participant.

7.2 Election Under Section 83(b) of the Code.

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

8. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

 

4



--------------------------------------------------------------------------------

9. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 8. Subject the provisions of
this Agreement, the Participant shall exercise all rights and privileges of a
stockholder of the Company with respect to Shares deposited in the Escrow
pursuant to Section 6. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

10. LEGENDS.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

11. TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

12.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

5



--------------------------------------------------------------------------------

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the parties may deliver electronically any notices called for in
connection with the Escrow and the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 12.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

12.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

 

 

___________________________________________________
(                            ) shares of the Capital Stock of ZORAN CORPORATION
standing in the undersigned’s name on the books of said corporation represented
by Certificate No.                      herewith and does hereby irrevocably
constitute and appoint                                          
                        Attorney to transfer the said stock on the books of said
corporation with full power of substitution in the premises.

Dated:                                                              

 

   Signature    Print Name

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.



--------------------------------------------------------------------------------

ZORAN CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For Non-U.S. Participants in Option Exchange Program)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE AWARD.

2.1 Compliance with Local Law. The Participant agrees that the Participant will
not acquire shares of Stock pursuant to the Award or transfer, assign, sell or
otherwise deal with such shares except in compliance with Local Law.

2.2 Employment Conditions. In accepting the Award, the Participant acknowledges
that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under Local Law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.



--------------------------------------------------------------------------------

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(d) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(e) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(f) The Participant is voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(h) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(i) In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.

(j) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(k) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares acquired upon
settlement of the Award resulting from termination of the Participant’s Service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

2.3 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as

 

2



--------------------------------------------------------------------------------

described in this document by and among the members of the Participating Company
Group for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Awards or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon settlement of
the Award. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

4. THE AWARD.

4.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 10. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock.

 

3



--------------------------------------------------------------------------------

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

5. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.
For purposes of determining the number of Vested Units following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

6. COMPANY REACQUISITION RIGHT.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.

7. SETTLEMENT OF THE AWARD.

7.1 Issuance of Shares of Stock. Subject to the provisions of Section 7.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 7.3, Section 8 or the Company’s Insider Trading Policy.

7.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

7.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of United States federal
or state law or Local Law with respect to such securities. No shares of Stock
may be issued hereunder if the issuance of

 

4



--------------------------------------------------------------------------------

such shares would constitute a violation of any applicable federal, state or
foreign securities laws, including Local Law, or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

7.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

8. TAX WITHHOLDING.

8.1 In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations
(the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations legally due by the Participant is and remains
the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends and (b) does not commit to structure
the terms of the grant or any other aspect of the Award to reduce or eliminate
the Participant’s liability for Tax Obligations. At the time of settlement of
the Award, the Participant shall pay or make adequate arrangements satisfactory
to the Company to satisfy all Tax Obligations of the Company and any other
Participating Company. In this regard, at the time the Award is settled, in
whole or in part, or at any time thereafter as requested by the Company or any
other Participating Company, the Participant hereby authorizes withholding of
all applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Award. Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company or any other
Participating Company may (i) sell or arrange for the sale of shares acquired by
the Participant to satisfy the Tax Obligations, and/or (ii) withhold in shares,
provided that only the amount of shares necessary to satisfy the minimum
withholding amount required by applicable law, including Local Law, is withheld.
Finally, the Participant shall pay to the Company or any other Participating
Company any amount of the Tax Obligations that any such company may be required
to withhold as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company shall have no
obligation to process the settlement of the Award or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.

8.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law, including Local Law, and the Company’s Insider
Trading Policy, the Participant shall satisfy the Tax Obligations in accordance
with procedures

 

5



--------------------------------------------------------------------------------

established by the Company providing for delivery by the Participant to the
Company or a broker approved by the Company of properly executed instructions,
in a form approved by the Company, providing for the assignment to the Company
of the proceeds of a sale with respect to some or all of the shares being
acquired upon settlement of Units. Notwithstanding the foregoing, the
Participant may elect to pay by check the amount of the Tax Obligations arising
on any vesting date by delivering written notice of such election to the Company
on a form specified by the Company for this purpose at least thirty (30) days
(or such other period established by the Company) prior to such vesting date. By
making such election, the Participant agrees to deliver a check for the full
amount of the Tax Obligations arising on such vesting date to the applicable
Participating Company on or before the third business day following such vesting
date. If the Participant elects to pay the Tax Obligations by check but fails to
make such payment as required by the preceding sentence, the Company is hereby
authorized at its discretion, to satisfy the Tax Obligations through any other
means authorized by this Section 8, including by effecting a sale of some or all
of the shares being acquired upon settlement of Units, withholding from payroll
and any other amounts payable to the Participant or by withholding shares in
accordance with Section 8.3.

8.3 Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Tax Obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates. Any adverse consequences to the Participant
resulting from the procedure permitted under this Section, including, without
limitation, tax consequences, shall be the sole responsibility of the
Participant.

9. EFFECT OF CHANGE IN CONTROL ON AWARD.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the Award, to the extent of any Units which are then unvested, shall terminate
and cease to be outstanding effective as of the time of the Change in Control.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Vested Unit (and each unvested Unit if so
determined by the Committee) outstanding immediately prior to the Change in
Control shall be canceled in

 

6



--------------------------------------------------------------------------------

exchange for payment with respect to each such Unit immediately prior to its
cancellation in (a) cash, (b) stock of the Company or the Acquiror or (c) other
property which, in any such case, shall be in an amount having a Fair Market
Value equal to the Fair Market Value of the consideration to be paid per share
of Stock in the Change in Control (subject to any required tax withholding).
Such payment shall be made as soon as practicable following the Change in
Control.

10. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

11. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.

 

7



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 9 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

13.2 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

 

8



--------------------------------------------------------------------------------

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).

13.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

13.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of the County of Santa Clara, California, or the federal courts of the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.

13.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9



--------------------------------------------------------------------------------

ZORAN CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

3. THE AWARD.

3.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 9. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock.

 

2



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.
For purposes of determining the number of Vested Units following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

5. COMPANY REACQUISITION RIGHT.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.

6. SETTLEMENT OF THE AWARD.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 6.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 6.3, Section 7 or the Company’s Insider Trading Policy.

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having

 

3



--------------------------------------------------------------------------------

jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. TAX WITHHOLDING.

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award or the issuance of shares of Stock in settlement thereof. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Company have been satisfied by the Participant.

7.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares being acquired upon settlement of Units.
Notwithstanding the foregoing, the Participant may elect to pay by check the
amount of the Participating Company’s tax withholding obligations arising on any
Settlement Date by delivering written notice of such election to the Company on
a form specified by the Company for this purpose at least thirty (30) days (or
such other period established by the Company) prior to such Settlement Date. By
making such election, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the applicable Participating Company
on or before the third business day following the Settlement Date. If the
Participant elects to pay the required tax withholding by check but fails to
make such payment as required by the preceding sentence, the Company is hereby
authorized at its discretion, to satisfy the tax withholding obligations through
any other means authorized by this Section 7, including by effecting a sale of
some or all of the shares being acquired upon settlement of Units, withholding
from payroll and any other amounts payable to the Participant or by withholding
shares in accordance with Section 7.3.

7.3 Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of a Participating Company’s tax
withholding obligations by deducting from the shares of Stock otherwise
deliverable to the Participant in settlement of the Award a number of whole
shares having a fair market value, as determined by

 

4



--------------------------------------------------------------------------------

the Company as of the date on which the tax withholding obligations arise, not
in excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates. Any adverse consequences to the
Participant resulting from the procedure permitted under this Section,
including, without limitation, tax consequences, shall be the sole
responsibility of the Participant.

8. EFFECT OF CHANGE IN CONTROL ON AWARD.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the Award, to the extent of any Units which are then unvested, shall terminate
and cease to be outstanding effective as of the time of the Change in Control.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Vested Unit (and each unvested Unit if so
determined by the Committee) outstanding immediately prior to the Change in
Control shall be canceled in exchange for payment with respect to each such Unit
immediately prior to its cancellation in (a) cash, (b) stock of the Company or
the Acquiror or (c) other property which, in any such case, shall be in an
amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control (subject to
any required tax withholding). Such payment shall be made as soon as practicable
following the Change in Control.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as

 

5



--------------------------------------------------------------------------------

“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

11. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

12. MISCELLANEOUS PROVISIONS.

12.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

12.2 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

6



--------------------------------------------------------------------------------

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.5(a).

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company

 

7



--------------------------------------------------------------------------------

Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Grant Notice and the Agreement shall survive any
settlement of the Award and shall remain in full force and effect.

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

12.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

8



--------------------------------------------------------------------------------

Exhibit (a)(1)(H)

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For Participants Resident in Israel)

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:    _____________    Employee ID:      __________________ Date of
Grant:    _____________ Number of Restricted Stock Units:    _____________ ,
subject to adjustment as provided by the Restricted Stock Units Agreement.
Settlement Date:    For each Restricted Stock Unit, except as otherwise provided
by the Restricted Stock Units Agreement, the date on which such unit becomes a
Vested Unit in accordance with the vesting schedule set forth below. Local Law:
   The laws, rules and regulations of Israel, of which the Participant is a
resident. Vested Units:    Except as provided in the Restricted Stock Units
Agreement and provided that the Participant’s Service has not terminated prior
to the relevant date, the number of Vested Units shall cumulatively increase on
each respective date set forth below by the number of units set forth opposite
such date, as follows:     

Vesting Date

  

No. Units Vesting

  

Cumulative

No. Vested Units

                                    Superseding Agreement:    [None] [Zoran
Corporation Executive Retention and Severance Plan]    The terms and conditions
of the foregoing Superseding Agreement to which the Participant is a party
shall, notwithstanding any provision of the Restricted Stock Units Agreement to
the contrary, supersede any inconsistent term or condition set forth in the
Restricted Stock Units Agreement to the extent intended by such Superseding
Agreement. Tax Status of Award:    The Award is intended to qualify under and be
subject to Section 102 of the Income Tax Ordinance, 1961 (capital gain route),
and the Income Tax Regulations (Tax Relief in Allocation of Stock to Employees),
2003, promulgated thereunder and any other applicable regulations (“Section
102”); provided, however, that the Company does not guarantee that the Award so
qualifies. Trustee:    The Restricted Stock Units, shares of Stock issued in
settlement of the Award (“Shares”), and any additional rights, including any
stock bonus, that shall be distributed to you in connection with the Restricted
Stock Units (“Additional Rights”), shall be held subject to the control of the
Trustee: S. FRIEDMAN & Co (trust) 1992 Ltd. (the “Trustee”), pursuant to the
Trust Agreement between the Company and the Trustee attached herewith and made a
part of this Grant Notice (the “Trust Agreement”). Prevailing Regulations:   
The Restricted Stock Units, Shares and any Additional Rights shall be held
subject to the control of the Trustee in accordance with the provisions of
Section 102, if applicable, the Plan, the Restricted Stock Units Agreement, any
Superseding Agreement identified above, any ruling issued by the Income Tax
Authority of Israel applicable to the Award, and the Trust Agreement.



--------------------------------------------------------------------------------

Holding Period:    The Restricted Stock Units, Shares and any Additional Rights
shall be held subject to the control of the Trustee for a period not shorter
than that required by the capital gain route under Section 102 (the “Holding
Period”). The Restricted Stock Units, Shares and any Additional Rights shall not
be sold or otherwise transferred prior to expiration of the Holding Period.
Restrictions on Transfer:    Except as otherwise permitted by the Trustee, no
Restricted Stock Units, Shares or Additional Rights held subject to the control
of the Trustee shall be sold, assigned, pledged as collateral, or otherwise
transferred other than by last will and testament or pursuant to applicable law.
Following any permitted transfer, all conditions of Section 102 applicable to
the transferred Restricted Stock Units, Shares or Additional Rights shall apply
to the transferee thereof to the same extent they would apply to the
Participant. Additional Agreements of Participant:    The Award is granted to
you subject to the Additional Agreements of Participant set forth below.

ADDITIONAL AGREEMENTS OF PARTICIPANT:

All capitalized terms used below which are not otherwise defined in this Grant
Notice shall have the meanings assigned to them by the Restricted Stock Units
Agreement or the Plan.

I hereby understand, agree and represent as follows:

 

  1. The Restricted Stock Units, Shares and any Additional Rights shall be held
subject to the control of the Trustee under provisions of Section 102 (capital
gain route) for a period not shorter than the Holding Period, in accordance with
the provisions of the Trust Agreement and any ruling issued by the Income Tax
Authority of Israel applicable to the Award.

 

  2. Upon the termination of my Service with the Company, I shall have no rights
with respect to the Restricted Stock Units, Shares and any Additional Rights
except as provided by the Restricted Stock Units Agreement and the Plan.

 

  3. I have read and understand the provisions of Section 102 (capital gain
route) and the ruling, dated                     , issued by the Income Tax
Authority of Israel applicable to the Award.

 

  4. I will inform the Trustee at the end of each year whether or not I am a
resident of Israel.

 

  5. Subject to the provisions of Section 102 and unless otherwise permitted by
the Trustee, I will not sell or otherwise transfer the Restricted Stock Units,
Shares or Additional Rights prior to expiration of the Holding Period.

 

  6. The qualification of this Award under Section 102 is conditioned upon the
receipt of all approvals from the Income Tax Authority of Israel required for
such qualification. In the event that the Company does not receive all approvals
from the Income Tax Authority of Israel required for such qualification, I shall
bear and pay any and all taxes and other levies and payments applicable to the
grant, settlement, sale or other disposition of the Restricted Stock Units,
Shares and any Additional Rights.

 

  7. The Trustee shall not release or sell any Restricted Stock Units, Shares or
Additional Rights prior to the full payment of the tax liability arising with
respect to the Award (by way of withholding tax or otherwise).

 

  8. I am not a “Controlling Shareholder” as defined in Section 32(9) of the
Income Tax Ordinance, 1961, and shall not be one following the issuance to me of
Shares in settlement of the Restricted Stock Units.

 

  9. I will provide and sign any additional document or declaration required by
the Trustee or the Company.

 

  10. I have read and understand this Grant Notice, the Restricted Stock Units
Agreement, the Plan and the Trust Agreement, and I accept the Award subject to
all of their terms and conditions. I have received all the clarifications and
explanations I requested, and I understand the obligations I undertake in
signing this Grant Notice.

 

2



--------------------------------------------------------------------------------

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan, the
Restricted Stock Units Agreement and the Trust Agreement, all of which are made
a part of this document. The Participant acknowledges that copies of the Plan,
Restricted Stock Units Agreement, the Trust Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan, Restricted Stock Units Agreement and
the Trust Agreement, and hereby accepts the Award subject to all of their terms
and conditions. The Company hereby encourages that Participant to consult with
legal counsel, including tax practitioners, regarding the legal and tax
ramifications, consequences and/or implications of the granting, holding,
exercise and sale of Restricted Stock Units, Shares and any Additional Rights.

 

ZORAN CORPORATION     PARTICIPANT By:                 Signature Its:            
    Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement, Trust Agreement and Plan Prospectus

 

3



--------------------------------------------------------------------------------

ZORAN CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For Non-U.S. Participants in Option Exchange Program)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan in the form most recently
registered with the Securities and Exchange Commission (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE AWARD.

2.1 Compliance with Local Law. The Participant agrees that the Participant will
not acquire shares of Stock pursuant to the Award or transfer, assign, sell or
otherwise deal with such shares except in compliance with Local Law.

2.2 Employment Conditions. In accepting the Award, the Participant acknowledges
that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under Local Law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.



--------------------------------------------------------------------------------

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(d) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(e) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(f) The Participant is voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(h) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(i) In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.

(j) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(k) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares acquired upon
settlement of the Award resulting from termination of the Participant’s Service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

2.3 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as

 

2



--------------------------------------------------------------------------------

described in this document by and among the members of the Participating Company
Group for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Awards or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon settlement of
the Award. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

4. THE AWARD.

4.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 10. Each
Unit represents a right to receive on a date determined in accordance with the
Grant Notice and this Agreement one (1) share of Stock.

 

3



--------------------------------------------------------------------------------

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

5. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.
For purposes of determining the number of Vested Units following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

6. COMPANY REACQUISITION RIGHT.

In the event that the Participant’s Service terminates for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.

7. SETTLEMENT OF THE AWARD.

7.1 Issuance of Shares of Stock. Subject to the provisions of Section 7.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 7.3, Section 8 or the Company’s Insider Trading Policy.

7.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

7.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of United States federal
or state law or Local Law with respect to such securities. No shares of Stock
may be issued hereunder if the issuance of

 

4



--------------------------------------------------------------------------------

such shares would constitute a violation of any applicable federal, state or
foreign securities laws, including Local Law, or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

7.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

8. TAX WITHHOLDING.

8.1 In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations
(the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations legally due by the Participant is and remains
the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends and (b) does not commit to structure
the terms of the grant or any other aspect of the Award to reduce or eliminate
the Participant’s liability for Tax Obligations. At the time of settlement of
the Award, the Participant shall pay or make adequate arrangements satisfactory
to the Company to satisfy all Tax Obligations of the Company and any other
Participating Company. In this regard, at the time the Award is settled, in
whole or in part, or at any time thereafter as requested by the Company or any
other Participating Company, the Participant hereby authorizes withholding of
all applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Award. Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company or any other
Participating Company may (i) sell or arrange for the sale of shares acquired by
the Participant to satisfy the Tax Obligations, and/or (ii) withhold in shares,
provided that only the amount of shares necessary to satisfy the minimum
withholding amount required by applicable law, including Local Law, is withheld.
Finally, the Participant shall pay to the Company or any other Participating
Company any amount of the Tax Obligations that any such company may be required
to withhold as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company shall have no
obligation to process the settlement of the Award or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.

8.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law, including Local Law, and the Company’s Insider
Trading Policy, the Participant shall satisfy the Tax Obligations in accordance
with procedures

 

5



--------------------------------------------------------------------------------

established by the Company providing for delivery by the Participant to the
Company or a broker approved by the Company of properly executed instructions,
in a form approved by the Company, providing for the assignment to the Company
of the proceeds of a sale with respect to some or all of the shares being
acquired upon settlement of Units. Notwithstanding the foregoing, the
Participant may elect to pay by check the amount of the Tax Obligations arising
on any vesting date by delivering written notice of such election to the Company
on a form specified by the Company for this purpose at least thirty (30) days
(or such other period established by the Company) prior to such vesting date. By
making such election, the Participant agrees to deliver a check for the full
amount of the Tax Obligations arising on such vesting date to the applicable
Participating Company on or before the third business day following such vesting
date. If the Participant elects to pay the Tax Obligations by check but fails to
make such payment as required by the preceding sentence, the Company is hereby
authorized at its discretion, to satisfy the Tax Obligations through any other
means authorized by this Section 8, including by effecting a sale of some or all
of the shares being acquired upon settlement of Units, withholding from payroll
and any other amounts payable to the Participant or by withholding shares in
accordance with Section 8.3.

8.3 Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Tax Obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates. Any adverse consequences to the Participant
resulting from the procedure permitted under this Section, including, without
limitation, tax consequences, shall be the sole responsibility of the
Participant.

9. EFFECT OF CHANGE IN CONTROL ON AWARD.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. In the event the Acquiror elects not to assume, continue
or substitute for the outstanding Units in connection with a Change in Control,
the Award, to the extent of any Units which are then unvested, shall terminate
and cease to be outstanding effective as of the time of the Change in Control.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Vested Unit (and each unvested Unit if so
determined by the Committee) outstanding immediately prior to the Change in
Control shall be canceled in

 

6



--------------------------------------------------------------------------------

exchange for payment with respect to each such Unit immediately prior to its
cancellation in (a) cash, (b) stock of the Company or the Acquiror or (c) other
property which, in any such case, shall be in an amount having a Fair Market
Value equal to the Fair Market Value of the consideration to be paid per share
of Stock in the Change in Control (subject to any required tax withholding).
Such payment shall be made as soon as practicable following the Change in
Control.

10. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

11. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including Local Law, restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.

 

7



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 9 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

13.2 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

 

8



--------------------------------------------------------------------------------

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).

13.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

13.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of the County of Santa Clara, California, or the federal courts of the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.

13.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9



--------------------------------------------------------------------------------

TRUST AGREEMENT

(the “Agreement”)

Effective as of January 1, 2006

by and between

Zoran Corporation

of 1390 Kifer Road, Sunnyvale, California 94086, USA

(the “Parent Company”)

of the first part;

and

Zoran Microelectronics Ltd.

of Advanced Technology Center, Haifa 31024, Israel

(the “Company”)

of the second part;

and

S. Friedman & Co. (Trust) 1992 Ltd.

of 1 Matam Towers, Advanced Technology Center, Haifa

(the “Trustee”)

of the third part;

 

WHEREAS    the Parent Company has adopted certain option and restricted stock
unit plans for its employees, directors and advisors, attached hereto as Annex A
(the plans, jointly with their annexes pertaining to Israeli employees, are
referred to herein as the “Plans”), for the allotment of options and restricted
stock units (jointly herein: “Options”) to, inter alia, the Israeli employees of
the Parent Company, the Company and their affiliates (the “Employees”); and
WHEREAS    the Parent Company has granted Options to Employees pursuant to the
provisions of Section 102 of the Israeli Income Tax Ordinance [New Version],
1961 (“ITO”), both under its pre-2003 and post-2003 versions; and WHEREAS    the
Parent Company wishes to grant in the future, from time to time, Options to
Employees pursuant to the then-current provisions of Section 102 of the ITO in
the “Capital Gains Path”, as defined in Section 102; and WHEREAS    under the
Plans and the applicable tax rules pertaining to the Options granted to the
Employees, the Options are to be issued in the name of a trustee or to be held
by a trustee or in its control, as applicable, so that such trustee shall
exercise dominion over the Options in trust until the end of the holding period
according to the terms and conditions set forth in Section 102, the rules
promulgated thereunder, the Plans, any specific agreement between the Company
and the Israeli Taxes Authority and this Agreement (hereinafter the “End of the
Holding Period”); and



--------------------------------------------------------------------------------

WHEREAS    the Company wishes to appoint the Trustee as the trustee for the
Options; and WHEREAS    the Trustee has agreed to act as a trustee to the Plans
pursuant to the ITO, the Rules, the Plan and this Agreement;

NOW THEREFORE it is hereby agreed between the parties as follows:

 

1. Recitals and Exhibits, Definitions

 

  1.1. The Recitals to this Agreement and the Annexes attached hereto form an
integral part hereof.

 

  1.2. The following terms shall have the meaning ascribed to them herein,
unless otherwise provided for in this Agreement:

 

“Tax Rules”    means Section 102 of the ITO, the regulations and rules
promulgated thereunder (as revised from time to time) and any ruling agreement
between the Company and the Israeli Taxes Authority, all as applicable to any
specific grant of Options; “Holding Period”    means the minimal holding period
required under the Tax Rules applicable to each Option; “Grant Agreement”   
means an agreement between the Company and an Employee governing the grant of
Options to the Employee;

 

2. Appointment

Subject to the approval of the Israeli Taxes Authority, the Parent Company and
the Company hereby appoint the Trustee as trustee for the Plans.

To remove any doubt, this Agreement does not pertain to, nor derogate from, any
arrangements between the Parties with respect to options granted to Employees
under plans other than those attached in Annex A hereto.

 

3. Trust Procedures and Reports

 

  3.1. The Company and the Trustee shall cooperate to ensure compliance with the
Tax Rules with respect to new grants of Options to Employees, and in particular
in the timely filing of any required notices regarding such grants.

 

  3.2. As soon as practical after the grant of Options to Employees, the Company
shall provide the Trustee with the Grant Agreement signed by the Employee to
whom the Options have been granted. The Grant Agreement shall include, inter
alia, the Optionee’s consent to the terms and conditions of this Agreement.

 

  3.3.

The Trustee shall maintain a trust account with Israel Discount Bank Ltd. or in
one or more accounts with another establishment designated by the Company (the

 

- 11 -



--------------------------------------------------------------------------------

 

“Trust”), to which all proceeds from the exercise of Options shall be
transferred and from which such proceeds shall be dispersed to the Employees
after the Company and the Trustee ensure that the taxes due have been paid.

 

  3.4. In the event the Parent Company grants, in accordance with the Plans, an
Employee rights to purchase shares or if bonus shares are issued to an Employee,
in connection with Options originally granted (the “Additional Shares”) then all
such Additional Shares shall be subject to the terms applicable to the original
Options, in respect of which the Additional Shares were allocated under the
Plans, the Tax Rules and this Agreement.

 

  3.5. The Trustee hereby undertakes to maintain control of the Options until
the end of the applicable Holding Period. Without derogating from the aforesaid,
the Trustee shall continue to maintain control over the Options (or any shares
received upon their exercise) after the end of the Holding Period until their
release at the request of the Employee, subject to this Agreement and the
relevant Plan.

 

  3.6. The process of exercise of the Options and sale of the shares upon such
exercise shall be established in writing between the Company and the Trustee
from time to time, provided that such process shall be in accordance with the
Tax Rules.

The Trustee acknowledges that it is aware of the fact that the Parent Company
has instituted a system for on-line option exercise and sale by its employees,
including the Employees, administrated by E*Trade and supervised by the Parent
Company. The Parent Company and the Company hereby warrant that adequate
measures will be taken to ensure the Trustee’s control over the Options, any
securities resulting from their exercise and any proceeds from the sale of the
same, and acknowledge that the provisions of section 4 below shall apply to the
reports generated by that system.

 

  3.7. By January 31 of each year, the Company shall transfer to the Trustee all
the required documents in order to complete the Annual Report to the Israeli Tax
Authority (“Annual Report”). By no later than February 20 of each year, the
Trustee shall furnish the Company with a draft of the Annual Report and the
Company shall deliver its written approval or comments by no later than on
March 20. The Trustee shall submit the Annual Report to the Taxes Authority by
no later than March 31.

 

4. Liability of the Trustee

 

  4.1.

The Trustee may act in reliance upon, and shall incur no liability for or in
respect of any action taken or omitted to be taken or any implication or result
of such act or omission in reliance upon, any notice, direction, consent,
certificate, or other document or electronically transmitted message received by
the Trustee which appears to be signed by or originated from the Company, the
Parent Company, their representatives and consultants, or the Employee. The
Trustee may assume the

 

- 12 -



--------------------------------------------------------------------------------

 

authenticity of all originals or copies thereof, the genuineness of all
signatures and the due authenticity and authority of all persons executing or
providing such documents and messages and the due execution and delivery
thereof. The Trustee may act in reliance upon copies of originals presented to
him. The Trustee may assume that all facts communicated to the Trustee by the
Company and/or the Employee are true and correct.

 

  4.2. Without derogating from the foregoing, the Trustee may, but is in no way
obligated to, perform independent inquiries in order to supervise the
performance of the Plan and related agreements, including: (i) verification with
Employees, the Parent Company’s transfer agent and any other person it deems
fit, (ii) request of documents and written or verbal confirmations, with which
the Company shall comply.

 

  4.3. The Trustee shall not be responsible for any failure by the Company or
the Employees to comply with any of their respective covenants contained in this
Agreement, the Plan, the Tax Rules, the Grant Agreements or any other agreement.

 

  4.4. Notwithstanding anything to the contrary contained herein, if the Trustee
shall be uncertain as to its duties or rights hereunder, shall receive any
notice, advice, direction or other document with respect to this Agreement
which, in its opinion, is or may be in conflict with any of the provisions of
this Agreement or applicable law, or should it be advised that a dispute has
arisen with respect to the Options, or right of possession of the Options or any
part thereof (or as to the delivery, non-delivery, or content of any notice,
advice, direction or other document), the Trustee shall be entitled (but not
obligated), without any liability or obligation to anyone, to refrain from
taking any action other than to use its best efforts to keep the Options safely
until the Trustee shall be directed otherwise in writing by all the interested
parties or by an order, decree or judgment of a court of competent jurisdiction
which has been finally affirmed on appeal or which by lapse of time or otherwise
is no longer subject to appeal, but the Trustee shall be under no duty to
institute or to defend any proceeding, although it may institute or defend the
same.

 

5. Waiver and Indemnification

By signing this Agreement or the Grant Agreement, as applicable, the Parent
Company, the Company and the Employee confirm and consent that the Trustee shall
not be liable for, and each of the Parent Company, the Company and the Employee
irrevocably waives any right, demand or claim against the Trustee pertaining to
or in connection with: (i) any act, omission or default pertaining to the Plans,
the Options or the performance of the trust prior to the commencement of the
Trust by the Trustee; (ii) the commencement of the Trust by the Trustee;
(iii) the performance of the trust by the Trustee; or (iv) termination of the
Trust, except for cases of gross negligence or willful misconduct by the
Trustee.

Without derogating form the above, the Parent Company, the Company and the
Employee shall fully indemnify and compensate the Trustee for any loss, damage,
cost or expense

 

- 13 -



--------------------------------------------------------------------------------

(including reasonable legal fees and expenses sustained by the Trustee in
connection therewith), resulting from or connected with its actions (or
omissions) as Trustee, except for cases of gross negligence or willful
misconduct by the Trustee.

 

6. Adding Additional Parties

The Parties acknowledge that the Parent Company has, and may have in the future,
additional Israeli subsidiaries which it may wish to add to this Agreement, and
have the Trustee act as trustee for the options granted to such subsidiaries’
Israeli employees under the Tax Rules pertaining to these options, subject to
the terms and conditions hereof. The Parent company, the relevant subsidiary and
the Trustee shall execute a rider agreement, according to which the subsidiary
shall become a Party to this Agreement, and the company hereby consents in
advance to such addition.

 

7. Termination

 

  7.1. The Trustee shall be entitled to resign from its position as trustee at
such time as it sees fit by giving at least sixty (60) days’ prior written
notice to the Parent Company and the Company to that effect, subject to the
approval of the tax authorities (hereinafter: “Date of Resignation”), if such an
approval is required, which the Parent Company and the Company shall make all
reasonable efforts to obtain.

 

  7.2. The Parent Company and the Company shall be entitled to remove the
Trustee from its position, subject to the approval of the tax authorities (which
the Parent Company and the Company shall make all reasonable efforts to obtain
if such an approval is required), at such time as they see fit upon giving at
least sixty (60) days’ prior written notice to the Trustee.

 

  7.3. The Trustee shall cooperate with the Parent Company and the Company in
the execution of the replacement of the Trustee by the appointment of a new
trustee, and shall take any reasonable required action to consummate such an
appointment, provided, however, that the Trustee shall bear no expenses in
connection with said appointment.

Upon resignation or removal of the Trustee as aforesaid, the Trustee shall
deliver to the new trustee the Options and any shares and any cash in its
possession or control, in order that the new Trustee may hold the same upon
trust for the Employees. Likewise, the Trustee shall deliver to the new trustee
all information in its possession in connection with the trusteeship created
under this Agreement.

 

  7.4. The provisions of sections 4 and 5 hereof shall survive the termination
of the Trust and this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

8. Governing Law and Jurisdiction

 

  8.1. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Israel, without giving effect to its rules regarding
conflict of laws.

 

  8.2. The exclusive venue for litigation on any matter relating to this
Agreement shall be the court with competent jurisdiction in the District of Tel
Aviv, Israel.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written:

 

Zoran Corporation     Zoran Microelectronics Ltd. By:         By:     Name:  
Karl Schneider     Name:   Karl Schneider Title:   SVP and C.F.O     Title:  
C.F.O S. Friedman & Co. (Trust) 1992 Ltd.     By:           Name:          
Title:          

 

- 15 -



--------------------------------------------------------------------------------

ZORAN CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(For Participants in France)

Zoran Corporation has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “U.S. Plan”), as amended to the Date
of Grant, and the Rules of the Zoran Corporation 2005 Equity Incentive Plan for
Grantees of Restricted Stock Units in France (the “French Units Plan”), as
amended to the Date of Grant (collectively, the “Plan”), the provisions of which
are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan in the form most recently registered with the Securities
and Exchange Commission (the “Plan Prospectus”), (b) accepts the Award subject
to all of the terms and conditions of the Grant Notice, this Agreement, the U.S.
Plan and the French Units Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Agreement, the U.S. Plan and/or the French
Units Plan.

The Units granted hereunder are intended to qualify for favorable tax and social
security treatment as provided under relevant French law (“French-qualified
Units”). However, the Company does not undertake to maintain the status of the
Units as French-qualified Units, and the Participant will be responsible for his
or her own tax and social security liabilities if the Units are no longer
treated as French-qualified Units.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. CERTAIN CONDITIONS OF THE AWARD.

2.1 Compliance with French Law. Unless otherwise stated in the Plan or this
Agreement, the Participant agrees that the Participant will not acquire shares
of Stock pursuant to the Award or transfer, assign, sell or otherwise deal with
such shares except in compliance with the laws then applicable in France
(“French Law”).

2.2 Employment Conditions. In accepting the Award, the Participant acknowledges
that:

(a) The Participant’s right to receive shares in settlement of the Award after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service, subject to the provisions of Section 6, below.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(d) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.



--------------------------------------------------------------------------------

(e) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(f) The Participant is voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(h) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for any
Participating Company.

(i) In the event that the Participant is not an employee of the Company, the
Award grant and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company;
and, furthermore, the Award grant will not be interpreted to form an employment
contract with any other Participating Company.

(j) The future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty. If the Participant obtains shares upon settlement of
the Award, the value of those shares may increase or decrease.

(k) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares acquired upon
settlement of the Award resulting from termination of the Participant’s Service
(for any reason, whether or not in breach of French Law or any other applicable
local law) and the Participant irrevocably releases the Company and each other
Participating Company from any such claim that may arise. If, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing the Grant Notice, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such a claim.

(l) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan, or the
Participant’s acquisition or sale of the underlying shares of Stock.

(m) The Participant is hereby advised to consult his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action in relation to the Plan.

2.3 Data Privacy Consent.

(a) The Participant hereby expressly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among the members of the Participating Company Group for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Awards or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

(c) The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in

 

2



--------------------------------------------------------------------------------

France or elsewhere, such as in the United States, and that the recipient’s
country may have different data privacy laws and protections than France. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Participating Company Group, E*Trade Financial Services, Inc. and any other
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any shares acquired upon settlement of the
Award. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

 

3



--------------------------------------------------------------------------------

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award subject to this Agreement. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.

4. THE AWARD.

4.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of the Grant Notice, this Agreement and the Plan, the Number
of Units set forth in the Grant Notice, subject to adjustment as provided in
Section 11. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than withholding for applicable Tax Obligations, as
defined and provided in Section 9.1) as a condition to receiving the Units or
shares of Stock issued upon settlement of the Units, the consideration for which
shall be services rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of service rendered to a
Participating Company, which shall be considered the par value of the shares of
Stock issued upon settlement of the Units.

5. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.
For purposes of determining the number of Vested Units following an Ownership
Change Event, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after the
Ownership Change Event.

6. TERMINATION OF SERVICE.

6.1 Death. In accordance with the provisions of Sections 9 and 12 of the French
Units Plan, if the Participant’s Service terminates by reason of the
Participant’s death before the Vesting Date of the Units, all transferable to
the Participant’s heirs. The Company shall issue the shares of Stock underlying
the Units to the Participant’s heirs, at their request, if such request occurs
within six (6) months following the death of the Participant. If the
Participant’s heirs do not request the issuance of the shares of Stock
underlying the Units within six (6) months of the Participant’s death, as
provided herein, the Units shall automatically expire.

6.2 Reasons other than Death. In the event that the Participant’s Service
terminates for any reason other than death or no reason, with or without cause,
the Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such termination, Vested Units, and the
Participant shall not be entitled to any payment therefor.

7. SETTLEMENT OF THE AWARD.

7.1 Issuance of Shares of Stock. Subject to the provisions of Section 7.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall be subject to restrictions on transfer
as provided in Section 7.3, Section 8, Section 9, and the Company’s Insider
Trading Policy.

7.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the

 

4



--------------------------------------------------------------------------------

Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

7.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of United States federal
or state law, French Law and other local law with respect to such securities. No
shares of Stock may be issued hereunder if the issuance of such shares would
constitute a violation of any applicable federal, state or foreign securities
laws, including French Law and other local law, or other law or regulations or
the requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

7.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

8. RESTRICTIONS ON TRANSFER OF STOCK.

8.1 In General. In accordance with the provisions of Sections 5 and 6 of the
French Units Plan, the Participant may not vest in any of his or her
French-qualified Units prior to the second anniversary of the applicable Date of
Grant, or such other period as is required to comply with the mandatory minimum
holding period applicable to the French-qualified Units under Section L.
225-197-1 of the French Commercial Code, as amended, or relevant sections of the
French Tax Code and French Social Security Code, as amended, to benefit from the
favorable tax and social security regime; provided, however, that this mandatory
minimum holding period shall not apply in the event of the Participant’s
termination of Service by reason of death or Disability. Further, the
Participant shall not be permitted to sell or transfer any shares of Stock
issued upon settlement of the French-qualified Units until the second
anniversary of the applicable Vesting Date for those specific shares (i.e.,
shares issued on the second anniversary of the Date of Grant may not be sold or
otherwise transferred until the fourth anniversary of Date of Grant; shares
issued on the third anniversary of the Date of Grant may not be sold or
otherwise transferred until the fifth anniversary of the Date of Grant, etc.),
or such other period as is required to comply with the minimum holding period
applicable to shares of Stock underlying the French-qualified Units under
Section L. 225-197-1 of the French Commercial Code, as amended, or relevant
sections of the French Tax Code and French Social Security Code, as amended, to
benefit from the favorable tax and social security regime; provided, however,
that this minimum holding period shall not apply in the event of the
Participant’s termination of Service by reason of death or Disability.
Furthermore, the shares of Stock underlying French-qualified Units cannot be
sold during certain Closed Periods (as defined in Section 2(a) of the French
Units Plan and as interpreted by the French administrative guidelines), to the
extent applicable under French law.

8.2 Managing Directors in France. Notwithstanding any provision in this
Agreement, if the Participant is a managing director under French law
(“mandataires sociaux,” i.e., Président du Conseil d’Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), the Participant must hold 20% of the Shares acquired upon settlement
of the Units in a brokerage account designated by the Company, until such time
as the Participant ceases to serve as a managing director. The Committee shall
exercise its discretion under this Section 8.2 only to the extent that it is a
requirement for French-qualified Units to impose such restrictions on managing
directors.

9. TAX WITHHOLDING.

9.1 In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations
(the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for

 

5



--------------------------------------------------------------------------------

all Tax Obligations legally due by the Participant is and remains the
Participant’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax Obligations in connection
with any aspect of the Award, including without limitation the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends and (b) does not commit to structure
the terms of the grant or any other aspect of the Award to reduce or eliminate
the Participant’s liability for Tax Obligations.

Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or any other Participating Company
to satisfy all Tax Obligations. In this regard, the Participant authorizes the
Company and/or any other Participating Company, in their sole discretion and
pursuant to such procedures as the Company may specify from time to time, to
withhold any Tax Obligations necessary to comply with legal requirements by
either or both of the following means: (i) arranging for the sale of shares of
Stock acquired upon settlement of the Award (on the Participant’s behalf and at
the Participant’s direction pursuant to this authorization) and withholding from
the cash proceeds; and/or (ii) withholding, within legal limits, from any wages
or other cash compensation paid to the Participant by the Company and/or any
other Participating Company or from any equivalent cash payment received in
connection with the Award. If the Tax Obligations are satisfied by withholding a
number of shares as described herein, the Participant shall be deemed, for tax
purposes only, to have been issued the full number of shares of Stock subject to
the vested portion of the Award, notwithstanding that a number of shares are
held back solely for the purpose of paying the Tax Obligations arising from the
Award. The Participant shall pay to the Company and/or any other Participating
Company any amount of Tax Obligations that is required to be withheld in
connection with the Units that cannot be satisfied by the means previously
described. The Company shall have no obligation to process the settlement of the
Award or to deliver shares until the Tax Obligations as described in this
Section have been satisfied by the Participant.

9.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law, including, without limitation, French Law or
other local law, and the Company’s Insider Trading Policy, the Participant shall
satisfy the Tax Obligations in accordance with procedures established by the
Company providing for delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the shares being acquired upon settlement of
Units. Notwithstanding the foregoing, the Participant may elect to pay by check
the amount of the Tax Obligations arising at the taxable event by delivering
written notice of such election to the Company on a form specified by the
Company for this purpose at least thirty (30) days (or such other period
established by the Company) prior to the date of such taxable event. By making
such election, the Participant agrees to deliver a check for the full amount of
the Tax Obligations arising at such taxable event to the applicable
Participating Company on or before the third business day following such taxable
event. If the Participant elects to pay the Tax Obligations by check but fails
to make such payment as required by the preceding sentence, the Company is
hereby authorized, at its discretion, to satisfy the Tax Obligations through any
other means authorized by this Section 9, including by effectuating a sale of
some or all of the shares being acquired upon settlement of Units, withholding
from payroll and any other amounts payable to the Participant or by withholding
shares in accordance with Section 9.3.

9.3 Withholding in Shares. The Company may, in its discretion and if permissible
under French Law, permit or require the Participant to satisfy all or any
portion of the Tax Obligations by deducting from the shares of Stock otherwise
deliverable to the Participant in settlement of the Award a number of whole
shares having a Fair Market Value, as determined by the Company as of the date
on which the Tax Obligations arise, equal to the amount of such Tax Obligations
determined by the applicable minimum statutory withholding rates. Any adverse
consequences to the Participant resulting from the procedure permitted under
this Section 9.3, including, without limitation, tax consequences, shall be the
sole responsibility of the Participant.

10. EFFECT OF CHANGE IN CONTROL ON AWARD.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, either assume or continue the Company’s
rights and obligations with respect to outstanding Units or substitute for
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and

 

6



--------------------------------------------------------------------------------

conditions of the Plan and this Agreement, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon settlement of the Unit to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control. In
the event the Acquiror elects not to assume, continue or substitute for the
outstanding Units in connection with a Change in Control, the Award, to the
extent of any Units which are then unvested, shall terminate and cease to be
outstanding effective as of the time of the Change in Control. Notwithstanding
the foregoing, the Committee may, in its discretion, determine that upon a
Change in Control, each Vested Unit (and each unvested Unit if so determined by
the Committee) outstanding immediately prior to the Change in Control shall be
canceled in exchange for payment with respect to each such Unit immediately
prior to its cancellation in (a) cash, (b) stock of the Company or the Acquiror
or (c) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the Fair Market Value of the consideration to be paid
per share of Stock in the Change in Control (subject to any required tax
withholding). Such payment shall be made as soon as practicable following the
Change in Control. If a Change in Control occurs and the Acquiror assumes or
substitutes the Units granted pursuant to the Award, the Units may no longer
qualify for the favorable tax and social security treatment under the French
Units Plan and the Participant would be liable for his or her own tax and social
security liabilities.

11. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effectuated without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effectuated without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive. To the extent such adjustments do not conform to
Sections L. 225-181 and 228-99 of the French Commercial Code, as amended, such
adjustments may result in a loss of the favorable tax and social security
treatment intended under the French Units Plan and the Participant would be
liable for his or her own tax and social security liabilities.

12. REPURCHASE RIGHTS.

Notwithstanding the provisions of Section 19 of the U.S. Plan, the Company
cannot repurchase the Participant’s shares of Stock before the expiration of the
minimum holding period for French-qualified Units.

13. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 11. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

 

7



--------------------------------------------------------------------------------

14. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law, including local law, restrictions on all
certificates representing shares of stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.

15. MISCELLANEOUS PROVISIONS.

15.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 10 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing. For purposes
of this Section 15.1, a termination or amendment of the Plan or Award
effectuated by the Committee which results in the loss of the favorable tax and
social security treatment intended by the French Units Plan (including, without
limitation, a termination or amendment under Section 11) will not be deemed to
have adversely affected this Award or any unvested portion hereof.

15.2 Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant.

15.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

15.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

15.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include,
but do not necessarily include: the U.S. Plan, the French Units Plan, the Grant
Notice, this Agreement, the Plan Prospectus, and any reports of the Company
provided generally to the Company’s stockholders, may be delivered to the
Participant electronically. In addition, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 15.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 15.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by

 

8



--------------------------------------------------------------------------------

telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 15.5(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 15.5(a).

15.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

15.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. The French Units Plan and the provisions of French Law referenced
herein shall be interpreted in accordance with the relevant provisions set forth
in French tax and social security laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties as
evidenced by this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of the County of Santa Clara, California, or the
federal courts of the United States for the Northern District of California, and
no other courts, where this Agreement is made and/or performed.

15.8 Language.

(a) If Participant has received this Agreement, or any other document related to
the Plan, translated into a language other than English, and, if the translated
version differs in substance from the English version, the English version shall
control.

(b) By signing and returning the Grant Notice, the Participant confirms having
read and understood the documents relating to this grant (the U.S. Plan, as
limited by the French Sub-Plan and this Agreement) which were provided in the
English language. The Participant accepts the terms of those documents
accordingly.

En signant et renvoyant la Notice d’Attribution, le Participant confirme ainsi
avoir lu et compris les documents relatifs à cette attribution (le Plan U.S.,
dans les limites fixées par le Sous-Plan pour la France et ce Contrat
d’Attribution) qui lui ont été communiqués en langue anglaise. Le Participant en
accepte les termes en connaissance de cause.

15.9 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

15.10 Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

9



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF STOCK OPTION

(For U.S. Participants)

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as follows:

 

Participant:    _______________    Employee ID:     ____________ Date of Grant:
   _______________ Number of Option Shares:    _______________ Exercise Price:
   $______________ Initial Vesting Date:    The date one (1) year after [vesting
commencement date] Option Expiration Date:    The date ten (10) years after the
Date of Grant Tax Status of Option:    _______________ Stock Option. (Enter
“Incentive” or “Nonstatutory.” If blank, this Option will be a Nonstatutory.)
Vested Shares:    Except as provided in the Stock Option Agreement, the number
of Vested Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date as follows:         

Vested Ratio

   Prior to Initial Vesting Date   0    On Initial Vesting Date, provided the
Participant’s Service has not terminated prior to such date   1/4    Plus     
For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional   1/48
Superseding Agreement:    [None] [Zoran Corporation Executive Retention and
Severance Plan]    The terms and conditions of the foregoing Superseding
Agreement to which the Participant is a party shall, notwithstanding any
provision of the Stock Option Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Stock Option Agreement to the
extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                  Signature Its:          
      Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Stock Option Agreement, Exercise Notice and Plan Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF STOCK OPTION

(For Non-U.S. Participants)

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Equity Incentive Plan (the “Plan”), as follows:

 

Participant:    _______________    Employee ID:     ____________ Date of Grant:
   _______________ Number of Option Shares:    _______________ Exercise Price:
   $______________ Initial Vesting Date:    The date one (1) year after [vesting
commencement date] Option Expiration Date:    The date ten (10) years after the
Date of Grant Tax Status of Option:    [Reserved] Local Law:    The laws, rules
and regulations of [Name of Country], of which the Participant is a resident.
Vested Shares:    Except as provided in the Stock Option Agreement, the number
of Vested Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date as follows:         

Vested Ratio

   Prior to Initial Vesting Date   0    On Initial Vesting Date, provided the
Participant’s Service has not terminated prior to such date   1/4    Plus     
For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional   1/48
Superseding Agreement:    [None] [Zoran Corporation Executive Retention and
Severance Plan]    The terms and conditions of the foregoing Superseding
Agreement to which the Participant is a party shall, notwithstanding any
provision of the Stock Option Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Stock Option Agreement to the
extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                  Signature Its:          
      Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Stock Option Agreement, Exercise Notice and Plan Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF STOCK OPTION

(For Participants in France)

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Zoran Corporation pursuant to the Zoran Corporation 2005
Equity Incentive Plan (the “U.S. Plan”), as amended to the Date of Grant, and
the Rules of the Zoran Corporation 2005 Equity Incentive Plan for Optionees in
France (the “French Option Plan”), as amended to the Date of Grant
(collectively, the “Plan”) as follows:

 

Participant:    _______________    Employee ID:     ____________ Date of Grant:
   _______________ Number of Option Shares:    _______________ Exercise Price:
   $______________ Initial Vesting Date:    The date one (1) year after Date of
Grant Option Expiration Date:    The date nine and one-half (9 1/2) years after
the Date of Grant Local Law:    The laws, rules and regulations of [Name of
Country], of which the Participant is a resident. Vested Shares:    Except as
provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:         

Vested Ratio

   Prior to Initial Vesting Date   0    On Initial Vesting Date, provided the
Participant’s Service has not terminated prior to such date   1/4    Plus     
For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional   1/48
Superseding Agreement:    [None] [Zoran Corporation Executive Retention and
Severance Plan]    The terms and conditions of the foregoing Superseding
Agreement to which the Participant is a party shall, notwithstanding any
provision of the Stock Option Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Stock Option Agreement to the
extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the U.S Plan,
the French Option Plan and the Stock Option Agreement, both of which are made a
part of this document. The Participant acknowledges that copies of the U.S.
Plan, the French Option Plan, the Stock Option Agreement and the prospectus for
the Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the U.S. Plan, the French Option Plan and the
Stock Option Agreement, and hereby accepts the Option subject to all of their
terms and conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                  Signature Its:          
      Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant; the
Rules of the Zoran Corporation 2005 Equity Incentive Plan for Optionees in
France; Stock Option Agreement; Exercise Notice and Plan Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK

(For U.S. Participants)

The Participant has been granted an award (the “Award”) pursuant to the Zoran
Corporation 2005 Equity Incentive Plan (the “Plan”) of certain shares of Stock
(the “Shares”), as follows:

 

Participant:    _______________       Employee ID:  ____________ Date of Grant:
   _______________       Total Number of Shares:    _______________       Vested
Shares:    Except as provided in the Restricted Stock Agreement and provided
that the Participant’s Service has not terminated prior to the relevant date,
the number of Vested Shares shall cumulatively increase on each respective date
set forth below by the number of shares set forth opposite such date, as
follows:     

Vesting Date

  

No. Shares Vesting

  

Cumulative

No. Vested Shares

                                             Superseding Agreement:    [None]
[Zoran Corporation Executive Retention and Severance Plan]    The terms and
conditions of the foregoing Superseding Agreement to which the Participant is a
party shall, notwithstanding any provision of the Restricted Stock Agreement to
the contrary, supersede any inconsistent term or condition set forth in the
Restricted Stock Agreement to the extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are made part of this document. The
Participant acknowledges that copies of the Plan, Restricted Stock Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Restricted Stock
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                 Signature Its:            
    Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Agreement; Assignment Separate from Certificate and Plan
Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For U.S. Participants)

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:    _______________       Employee ID:  ____________ Date of Grant:
   _______________       Number of Restricted
Stock Units:    _______________ , subject to adjustment as provided by the
Restricted Stock Units Agreement. Settlement Date:    For each Restricted Stock
Unit, except as otherwise provided by the Restricted Stock Units Agreement, the
date on which such unit becomes a Vested Unit in accordance with the vesting
schedule set forth below. Vested Units:    Except as provided in the Restricted
Stock Units Agreement and provided that the Participant’s Service has not
terminated prior to the relevant date, the number of Vested Units shall
cumulatively increase on each respective date set forth below by the number of
units set forth opposite such date, as follows:     

Vesting Date

  

No. Units Vesting

  

Cumulative

No. Vested Units

                                             Superseding Agreement:    [None]
[Zoran Corporation Executive Retention and Severance Plan]    The terms and
conditions of the foregoing Superseding Agreement to which the Participant is a
party shall, notwithstanding any provision of the Restricted Stock Units
Agreement to the contrary, supersede any inconsistent term or condition set
forth in the Restricted Stock Units Agreement to the extent intended by such
Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                 Signature Its:            
    Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement and Plan Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For Non-U.S. Participants)

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:    First Name Last Name      Employee ID:  ____________ Date of
Grant:    Option Date Number of Restricted
Stock Units:    Shares, subject to adjustment as provided by the Restricted
Stock Units Agreement. Settlement Date:    For each Restricted Stock Unit,
except as otherwise provided by the Restricted Stock Units Agreement, the date
on which such unit becomes a Vested Unit in accordance with the vesting schedule
set forth below. Local Law:    The laws, rules and regulations of [Name of
Country], of which the Participant is a resident. Vested Units:    Except as
provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall cumulatively increase on each respective date set forth
below by the number of units set forth opposite such date, as follows:     

Vesting Date

  

No. Units Vesting

 

Cumulative

No. Vested Units

                                                Superseding Agreement:    [None]
[Zoran Corporation Executive Retention and Severance Plan]    The terms and
conditions of the foregoing Superseding Agreement to which the Participant is a
party shall, notwithstanding any provision of the Restricted Stock Units
Agreement to the contrary, supersede any inconsistent term or condition set
forth in the Restricted Stock Units Agreement to the extent intended by such
Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                 Signature Its:            
    Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement and Plan Prospectus



--------------------------------------------------------------------------------

ZORAN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For Participants in France)

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Zoran Corporation 2005 Equity Incentive Plan (the “U.S.
Plan”), as amended to the Date of Grant, and the Rules of the Zoran Corporation
2005 Equity Incentive Plan for Grantees of Restricted Stock Units in France (the
“French Units Plan”) (collectively, the “Plan”), as amended to the Date of
Grant, each of which represents the right to receive on the applicable
Settlement Date one (1) share of Stock of Zoran Corporation, as follows:

 

Participant:    _______________       Employee ID:   ___________ Date of Grant:
   _______________    Number of Restricted
Stock Units:    _______________, subject to adjustment as provided by the
Restricted Stock Units Agreement (the “Units Agreement”). Settlement Date:   
For each Restricted Stock Unit (“Unit”), except as otherwise provided by the
Units Agreement, the date on which such unit becomes a Vested Unit in accordance
with the vesting schedule set forth below, which must be more than two (2) years
following the Date of Grant. Vested Units:    Except as provided in the Units
Agreement and provided that the Participant’s Service has not terminated prior
to the relevant date, the number of Vested Units shall cumulatively increase on
each respective date set forth below by the number of units set forth opposite
such date, as follows:     

Vesting Date

  

No. Units Vesting

  

Cumulative

No. Vested Units

   2 Years from Date of Grant    50%    50%    3 Years from Date of Grant    25%
   75%    4 Years from Date of Grant    25%    100% Superseding Agreement:   
[None] [Zoran Corporation Executive Retention and Severance Plan]    The terms
and conditions of the foregoing Superseding Agreement to which the Participant
is a party shall, notwithstanding any provision of the Units Agreement to the
contrary, supersede any inconsistent term or condition set forth in the Units
Agreement to the extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the Units
Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the U.S. Plan, the French Units Plan, the Units
Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the U.S. Plan, the French Units Plan, and the Units Agreement, and hereby
accepts the Award subject to all of their terms and conditions.

 

ZORAN CORPORATION     PARTICIPANT By:                 Signature Its:            
    Date

Address:             1390 Kifer Road

     

                            Sunnyvale, CA 94086

    Address      

 

ATTACHMENTS:    2005 Equity Incentive Plan, as amended to the Date of Grant;
Rules of the Zoran Corporation 2005 Equity Incentive Plan for Grantees of
Restricted Stock Units in France, as amended to the Date of Grant; Restricted
Stock Units Agreement and Plan Prospectus